 

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
      
                  [Execution Copy]               
    



 
CREDIT AGREEMENT
 
dated as of
 
JUNE 29, 2007
 
between
 
MEXICAN RESTAURANTS, INC., as Borrower,
 
and
 
WELLS FARGO BANK, N.A., as Lender
 



      
        
      
      
        {B0619138; 10}      
    


--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT is made as of June 29, 2007, by and between MEXICAN
RESTAURANTS, INC., a Texas corporation (the “Borrower”), and WELLS FARGO BANK,
N.A., a national banking association (“Wells Fargo” or the “Lender”).
 
WHEREAS, the Borrower has requested that the Lender provide a revolving credit
facility, and the Lender has indicated its willingness to lend and the LC Issuer
has indicated its willingness to issue Letters of Credit, in each case, on the
terms and subject to the conditions set forth herein;
 
WHEREAS, each Guarantor is a direct or indirect wholly-owned Subsidiary of the
Borrower;
 
WHEREAS, the Borrower conducts the majority of its operations through such
Guarantors, and the relationship between the Guarantors, as Subsidiaries of the
Borrower, provides numerous benefits to the Guarantors, including shared
purchasing strength, centralized management and other economies of scale;
 
WHEREAS, the Guarantors will receive the benefit of extensions of credit from
the Borrower and access to its cash flow for Capital Expenditures and Permitted
Acquisitions on the terms and subject to the conditions set forth herein;
 
WHEREAS, each Guarantor has agreed to guaranty the Obligations of the Lender and
other Guarantors under the Loan Documents; and
 
WHEREAS, by virtue of the foregoing and after giving effect to the probable
liability of each Guarantor under the Guaranty and other Loan Documents, the
Borrower and each Guarantor consider that it is receiving at least fair
consideration and reasonably equivalent value from the Lender for the
Obligations;
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION I
 


 
DEFINITIONS
 
1.1  Definitions.
 
All capitalized terms used in this Agreement or in the Notes or in any
certificate, report or other document made or delivered pursuant to this
Agreement (unless otherwise defined therein) shall have the meanings assigned to
them below:
 
Acquired Person.  Any Person that is the subject of a Permitted Acquisition.
 
Affected Loans.  See Section ‎2.11(a).
 
Affiliate.  With reference to any Person (i) any director or officer of that
Person, (ii) any other Person controlling, controlled by or under direct or
indirect common control of that Person, (iii) any other Person directly or
indirectly holding 5% or more of any class of the capital stock or other equity
interests (including options, warrants, convertible securities and similar
rights) of that Person and (iv) any other Person 5% or more of any class of
whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.
 
Agreement.  This Credit Agreement, including the Exhibits and Schedules hereto,
as the same may be supplemented or amended or restated from time to time.
 
Alternate Base Rate.  The greater of (i) the rate of interest announced from
time to time by Wells Fargo at its head office as its “Base Rate”, and (ii) the
Federal Funds Effective Rate plus 1/2 of 1% per annum (rounded upwards, if
necessary, to the next 1/8 of 1%).  The Base Rate is a reference rate and does
not necessarily represent the lowest or best rate being charged to any
customer.  Any change in the Base Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change.
 
Anti-Terrorism Order.  The Executive Order 13224 issued on September 24, 2001.
 
Applicable Margin.   (i) From the Closing Date to the date on which the Lender
receives the financial statements satisfying the requirements of Section ‎6.1(b)
and a certificate pursuant to Section ‎6.1(d) for the first full Fiscal Quarter
after the Closing Date, the applicable percentage set forth below for Pricing
Level II below; (ii) thereafter, the applicable percentage per annum set forth
below determined by reference to the Total Leverage Ratio as set forth in the
most recent certificate received by the Lender pursuant to Section ‎6.1(d) with
respect to any Fiscal Quarter:
 
Applicable Margin
Pricing Level
Total
Leverage Ratio
Commitment Fee
LIBOR Loans
Base Rate Loans
Letter of Credit Fee
I
> 1.5:1.0
0.50%
2.50%
1.00%
2.50%
II
< 1.5:1.0
0.50%
2.25%
0.75%
2.25%



 
Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
‎6.1(d) with respect to any Fiscal Quarter; provided, however, that if a
certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply, in each case as of the first Business Day after the
date on which such certificate was required to have been delivered.
 
Approved Fund.  Any Fund that is administered or managed by (a) the Lender or
(b) an Affiliate of the Lender.
 
Assignee.  See Section ‎10.1.
 
Assignment and Assumption.  An assignment and assumption entered into by the
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section ‎10.1(b)(ii)), in substantially the form of Exhibit D or any
other form approved by the Lender.
 
Attributable Indebtedness.  On any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, (b) in
respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease or similar payments under the relevant lease or other applicable
agreement or instrument that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.
 
Base Rate Loan.  Any Loan bearing interest determined with reference to the
Alternate Base Rate.
 
Borrower.  See the Preamble.
 
Borrower’s Accountants.  UHY LLP, or such other independent certified public
accountants as are selected by the Borrower and reasonably acceptable to the
Lender.
 
Business Day. (i) For all purposes other than as covered by clause (ii) below,
any day other than a Saturday, Sunday or legal holiday on which banks in Boston,
Massachusetts and  Los Angeles, California are open for the conduct of a
substantial part of their commercial banking business; and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBOR Loans, any day that is a Business Day described in clause (i)
and that is also a day on which dealings in U.S. dollar deposits are also
carried on in the London interbank market and banks are open for business in
London.
 
Capital Expenditures.  With respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that, in calculating the amount of
Capital Expenditures made by the Borrower or its Subsidiaries during any fiscal
period, amounts received or receivable by the Borrower or its Subsidiaries from
any landlord during such period in respect of landlord contributions, as
specified in the applicable lease(s) with such landlord, shall be deducted from
the amount of such Capital Expenditures.
 
Capitalized Leases.  All leases that have been or should be, in accordance with
GAAP, recorded as capitalized leases.
 
Cash Collateralize.  To pledge and deposit with or deliver to the Lender, for
the benefit of the LC Issuer and the Lender, as collateral for the Maximum
Drawing Amount, cash or deposit account balances pursuant to documentation in
form and substance satisfactory to the Lender and the LC Issuer.
 
Cash Management Agreement.  Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.
 
Cash Management Bank.  Any Person that, at the time it enters into a Cash
Management Agreement, is the Lender or an Affiliate of the Lender, in its
capacity as a party to such Cash Management Agreement.
 
CFC.  A Person that is a controlled foreign corporation under Section 957 of the
Code.
 
Change of Control.   An event or series of events by which:  (i)  any Person or
“group” (within the meaning of Section 13(d) of the Securities Exchange Act of
1934, as amended) of Persons (excluding David Neirenberg and D3 Family Fund)
acting in concert as a partnership or other group shall, as a result of a tender
or exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become, after the date hereof, the “beneficial owner” (within
the meaning of such term under Rule 13d-3 under the Exchange Act) of securities
of the Borrower representing 35% or more of the combined voting power of the
then outstanding securities of the Borrower ordinarily (and apart from rights
accruing under special circumstances) have the right to vote in the election of
directors; (ii) the Board of Directors of the Borrower shall cease to consist of
a majority of the individuals who constituted the Board of Directors as of the
date hereof or who shall have become a member thereof subsequent to the date
hereof after having been nominated, or otherwise approved in writing, by at
least a majority of individuals who constituted the Board of Directors of the
Borrower as of the date hereof; (iii) the Borrower is merged or consolidated
with another corporation and as a result of such merger or consolidation less
than 50.1% of the outstanding voting securities of the surviving or resulting
corporation shall then be owned in the aggregate by the former stockholders of
the Borrower, other than affiliates within the meaning of the Exchange Act; (iv)
the Borrower transfers substantially all of its assets to another corporation
which is not a wholly owned subsidiary of the Borrower; (v) Larry N. Forehand,
David Nierenberg, Michael D. Domec, Louis P. Neeb and their affiliates cease to
hold at least 20% in the aggregate of the outstanding shares of common stock of
the Borrower any time prior to the Maturity Date; or (vi) Curt Glowacki,
President and Chief Executive Officer, and Andrew J. Dennard, Chief Financial
Officer and Treasurer, shall have ceased to hold the offices, and engage in the
duties and have the responsibilities thereof, in the Borrower that they hold as
of the Closing Date and a successor approved by the Lender shall not have been
appointed within 30 days thereafter (such approval not to be unreasonably
withheld or delayed).
 
Closing Date.  The first date on which the conditions set forth in Section ‎4.1
have been satisfied.
 
Code.  The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.
 
Collateral.  All of the property, rights and interests of the Borrower, its
Subsidiaries and any other Person that are or are intended to be subject to the
security interests and liens created by the Security Documents.
 
Commitment.  The maximum dollar amount of credit which the Lender has agreed to
loan to the Borrower as Loans or make available to the Borrower pursuant to
Letters of Credit upon the terms and subject to the conditions of this
Agreement, initially $10,000,000, as the Lender’s Commitment may be modified
pursuant hereto and in effect from time to time.
 
Commitment Fee.  See Section ‎2.5(a).
 
Commitment Increase Supplement.  See Section ‎2.1(a)(ii).
 
Consolidated EBITDA.  At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries for the most
recently completed Measurement Period plus (a) the following to the extent
excluded or deducted in calculating such Consolidated Net Income:  (i)
Consolidated Interest Charges, (ii) the provision for Federal, state, local and
foreign income taxes payable, (iii) depreciation (including, without limitation,
depreciation of leasehold improvements) and amortization expense, (iv) other
non-recurring expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period), (v) Consolidated
Restaurant Pre-Opening Expenses and (vi) the items identified on, and only to
the extent permitted by, Schedule 1.1 hereof minus (b) the following to the
extent included in calculating such Consolidated Net Income:  (i) Federal,
state, local and foreign income tax credits and (ii) all non-recurring items
increasing Consolidated Net Income (in each case of or by the Borrower and its
Subsidiaries for such Measurement Period).
 
Consolidated Fixed Charge Coverage Ratio.   At any date of determination, the
ratio of (a) the total of (i) Consolidated EBITDA for the most recently
completed Measurement Period, plus (ii) Consolidated Rent Expense for the most
recently completed Measurement Period, less (iii) the aggregate amount of
Federal, state, local and foreign income taxes paid in cash, in each case, of or
by the Borrower and its Subsidiaries for such Measurement Period, and less (iv)
the aggregate amount of all Maintenance Capital Expenditures made during such
Measurement Period, to (b) the sum of (i) Consolidated Interest Charges for such
Measurement Period, plus (ii) the aggregate principal amount of all regularly
scheduled principal payments or redemptions or similar acquisitions for value of
outstanding debt for borrowed money during such Measurement Period (excluding,
however, (y) the repayment of the Indebtedness under the Existing Credit
Agreement and the Harken note on the Closing Date and (z) any payments of
principal from time to time with respect to the Loans made pursuant to this
Agreement), and (iii) the Consolidated Rent Expense for such Measurement Period.
 
Consolidated Funded Indebtedness.  As of any date of determination, for the
Borrower and its Subsidiaries on a Consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit, bankers’ acceptances, bank guaranties, surety
bonds and similar instruments, (d) all obligations secured by any mortgage,
pledge, security interest or other Encumbrance on property owned or acquired by
the Borrower or any Subsidiary, whether or not the obligations secured thereby
shall have been assumed, (e) all obligations in respect of the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business), (f) all Attributable Indebtedness, (g) without duplication,
all Guarantees with respect to outstanding Indebtedness of the types specified
in clauses (a) through (f) above of Persons other than the Borrower or any
Subsidiary, and (h) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary.
 
Consolidated Interest Charges.  For any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a Consolidated basis for the
most recently completed Measurement Period.
 
Consolidated Net Income.  At any date of determination, the net income (or loss)
of the Borrower and its Subsidiaries on a Consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude: (a) extraordinary gains and extraordinary losses for such
Measurement Period; (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its organization documents or any agreement, instrument or law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income; (c) any income
(or loss) for such Period of any Person if such Person is not a Subsidiary,
except that the Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such Period
to the Borrower or a Subsidiary as a dividend or other distribution (and in the
case of a dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso); (d) any gain or loss arising from any write-up of
assets, except to the extent inclusion thereof shall be approved in writing by
the Lender; (e) earnings of any Subsidiary accrued prior to the date it became a
Subsidiary; (f) any non-cash stock based compensation income or expense related
to restricted stock or stock options; (g) any deferred or other credit
representing any excess of the equity of any Subsidiary at the date of
acquisition thereof over the amount invested in such Subsidiary; and (h) the
proceeds of any life insurance policy.
 
Consolidated Rent Expense.  For any Measurement Period, the sum of all rental
obligations (payable in cash) incurred by the Borrower or any Subsidiary during
such Measurement Period with respect to all real and personal property,
calculated in accordance with GAAP on a Consolidated basis.
 
Consolidated Restaurant Pre-Opening  Expenses.  “Start-up Costs” (as defined in
SOP 98-5 published by the American Institute of Certified Public Accountants) of
the Borrower related to the acquisition, opening and organizing of New Operating
Units, such costs including, without limitation, the cost of feasibility
studies, initial marketing costs, construction period rents, staff training, and
recruiting and travel costs for employees engaged in such start-up activities.
 
Default.  An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.
 
Disposition or Dispose.  The sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.
 
Drawdown Date.  The Business Day on which any Loan is made or is to be made.
 
Exchange Act.  Securities Exchange Act of 1934, as amended.
 
Eligible Assignee.   Any Person that meets the requirements to be an assignee
under Section ‎10.1(b)(i), ‎(iii) and ‎(iv) (subject to such consents, if any,
as may be required under Section ‎10.1(b)(i)).
 
Eligible Swap Agreements.  Swap Agreements purchased by the Borrower from a Swap
Bank and approved by the Lender (such approval not to be unreasonably withheld
or delayed).
 
Encumbrances.  See Section ‎8.3.
 
Environmental Laws.  Any and all applicable federal, state and local
environmental, health or safety statutes, laws, regulations, rules and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, human health or the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
investigation, remediation and removal of emissions, discharges, releases or
threatened releases of Hazardous Materials into the environment or relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of such Hazardous Materials.
 
Equity Interests.  With respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
ERISA.  The Employee Retirement Income Security Act of 1974 and the rules and
regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.
 
ERISA Affiliate.  Any trade or business, whether or not incorporated, that is
treated as a single employer with the Borrower under Section 414(b), (c), (m) or
(o) of the Code and Section 4001(a)(14) of ERISA.
 
ERISA Event.  (a) Any “reportable event,” as defined in Section 4043 of ERISA or
the regulations issued thereunder, with respect to a Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC; (b)
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
the existence with respect to any Plan of an “accumulated funding deficiency”
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (d) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan or Multiemployer
Plan; (f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (g) the receipt by the
Borrower or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability (as defined in Part I of Subtitle E of Title IV of ERISA)
with respect to any Multiemployer Plan or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (h) the occurrence of a Prohibited Acquisition
with respect to which the Borrower or any of its Subsidiaries is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which the Borrower or any such Subsidiary could otherwise be liable; and (i) any
other event or condition with respect to a Plan or Multiemployer Plan that could
reasonably be expected to result in material liability of the Borrower.
 
Event of Default.  Any event described in Section ‎9.1.
 
Excess Cash Flow.  For any Fiscal Year of the Borrower, the excess (if any) of
(a) Consolidated EBITDA for such Fiscal Year over (b) the sum (for such Fiscal
Year) of (i) Consolidated Interest Charges actually paid in cash by the Borrower
and its Subsidiaries, (ii) the aggregate principal amount of all principal
payments, redemptions and acquisitions for value of Consolidated Funded
Indebtedness actually made during such Fiscal Year to the extent permitted by
this Agreement (excluding principal payments of Revolving Loans), (iii) all
income taxes actually paid in cash by the Borrower and its Subsidiaries and (iv)
Capital Expenditures (including Growth Capital Expenditures) actually made by
the Borrower and its Subsidiaries in such Fiscal Year to the extent permitted by
this Agreement.
 
Excluded Taxes  With respect to the Lender, the LC Issuer or any other recipient
of any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is
located, and (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located.
 
Existing Credit Agreement.  The Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of January 7, 2004, as amended, between the Borrower
and Bank of America, N.A.
 
Extraordinary Receipt.   Any cash received by or paid to or for the account of
any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation and eminent domain awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments.
 
Federal Funds Effective Rate.  For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by the
Lender.
 
Financial Statements.  See Section ‎5.5(a)
 
Fiscal Month.  Any of the twelve periods of time, eight of which having
approximately 28 days and four of which having approximately 35 days, which
comprise the Fiscal Year of the Borrower.
 
Fiscal Quarter.  Any of the four periods of time, each of which consist of three
Fiscal Months, which comprise the Fiscal Year of the Borrower.
 
Fiscal Year.  The 52-53 week fiscal period of the Borrower ending on the Sunday
in each calendar year closest to December 31 of such calendar year.
 
Fixed Rate Election.  The Interest Period selected for a particular LIBOR Loan
pursuant to Section ‎2.9.
 
Fronting Fee.  See Section ‎2.5(b).
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP.  Generally accepted accounting principles, consistently applied.
 
Governmental Authority.  The government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
 
Growth Capital Expenditures.  Capital Expenditures for growth including, but not
limited to, New Construction relating to Operating Units and the acquisitions of
restaurants, including remodeling expenditures for any restaurant.
 
Guarantees.  As applied to the Borrower and its Subsidiaries, all guarantees,
endorsements or other contingent or surety obligations with respect to
obligations of others whether or not reflected on the consolidated balance sheet
of the Borrower and its Subsidiaries, including any obligation to furnish funds,
directly or indirectly (whether by virtue of partnership arrangements, by
agreement to keep-well or otherwise), through the purchase of goods, supplies or
services, or by way of stock purchase, capital contribution, advance or loan, or
to enter into a contract for any of the foregoing, for the purpose of payment of
obligations of any other Person.
 
Guarantors.  Each Subsidiary of the Borrower required to execute and deliver a
Guaranty pursuant to either Section ‎4.1(a)(v) or ‎6.12.
 
Guaranty.  See Section ‎4.1(a)(v).
 
Hazardous Material.  Any substance (i) the presence of which requires or may
hereafter require notification, investigation, a removal or remediation under
any Environmental Law; (ii) which is or becomes defined as a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Law or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and any applicable local statutes
and the regulations promulgated thereunder; (iii) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is or becomes regulated pursuant to any
Environmental Law by any Governmental Authority, agency, department, commission,
board, agency or instrumentality of the United States, any state of the United
States, or any political subdivision thereof; or (iv) without limitation, which
contains gasoline, diesel fuel or other petroleum products, asbestos or
polychlorinated biphenyls (“PCB’s”).
 
Hazardous Materials Indemnity Agreement.  The Hazardous Materials Indemnity
Agreement, dated as of the date hereof, made by the Borrower and the Guarantors
in favor of the Lender, as amended and in effect from time to time.
 
Indebtedness.  As to any Person at a particular time, without duplication, all
of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) net obligations of such Person under any Swap
Agreement; (d) all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created); (e) indebtedness (excluding prepaid
interest thereon) secured by an Encumbrance on property owned or being purchased
by such Person (including indebtedness arising under conditional sales or other
title retention agreements), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse; (f) all Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations of
such Person and all Synthetic Debt of such Person; (g) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any Equity Interest in such Person or any other Person or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and (h) all Guarantees
of such Person in respect of any of the foregoing. For all purposes hereof, the
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which such Person is a general partner or a joint
venturer, unless such Indebtedness is expressly made non-recourse to such
Person.  The amount of any net obligation under any Swap Agreement on any date
shall be deemed to be the Swap Termination Value thereof as of such date.
 
Indemnified Taxes.  All Taxes other than Excluded Taxes.
 
Intellectual Property Security Agreement.  See Section ‎4.1(a)(iv).
 
Interest Period.  With respect to each LIBOR Loan, the period commencing on the
date of the making or continuation of or conversion to such LIBOR Loan and
ending one (1), two (2), three (3) or six (6) months thereafter, as the Borrower
may elect in the applicable Notice of Borrowing or Conversion; provided that:
 
(i)  any Interest Period (other than an Interest Period determined pursuant to
clause (iii) below) that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in the next calendar month, in which case such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month;
 
(iii)  any Interest Period that would otherwise end after the Maturity Date,
shall end on the Maturity Date; and
 
(iv)  notwithstanding clause (iii) above, no Interest Period shall have a
duration of less than one month, and if any Interest Period applicable to a Loan
would be for a shorter period, such Interest Period shall not be available
hereunder.
 
Investment.  As applied to the Borrower and its Subsidiaries, the purchase or
acquisition of any share of capital stock, partnership interest, evidence of
indebtedness or other equity security of any other Person (including any
Subsidiary), any loan, advance or extension of credit (excluding accounts
receivable arising in the ordinary course of business) to, or contribution to
the capital of, any other Person (including any Subsidiary), any real estate
held for sale or investment, any securities or commodities futures contracts
held, any other investment in any other Person (including any other Subsidiary
of the Borrower), and the making of any commitment or acquisition of any option
to make an Investment.
 
IP Rights.  See Section ‎5.17.
 
LC Disbursement.  A payment made by the LC Issuer pursuant to a Letter of
Credit.
 
LC Exposure.  At any time, the sum of (a) the Maximum Drawing Amount at such
time, and (b) the aggregate LC Disbursements that at such time have not been
reimbursed by or on behalf of the Borrower to the LC Issuer.
 
LC Issuer.  Wells Fargo.
 
Lender.  Wells Fargo, and each other Person that may after the date hereof
become an Assignee and, thereby a party to this Agreement as a “Lender”
hereunder, but from and after the effective date that any Person shall have
assigned its entire Commitment pursuant to Section ‎10.1, “Lender” shall no
longer include such Person.
 
Letter of Credit Applications.  Applications for Letters of Credit in such form
as may be required by the LC Issuer from time to time which are executed and
delivered by the Borrower to the LC Issuer pursuant to Section ‎3.1, as the same
may be amended or supplemented from time to time.
 
Letter of Credit Fee.  See Section ‎2.5(b).
 
Letter of Credit Sublimit.  $1,500,000.
 
Letters of Credit.  See Section ‎3.1.
 
LIBOR Loan.  Any Loan bearing interest at a rate determined with reference to
the LIBOR Rate.
 
LIBOR Rate.  With respect to any LIBOR Loan for any Interest Period, the rate
per annum as determined by Wells Fargo on the basis of the offered rates for
deposits in U.S. dollars, for a period of time comparable to such Interest
Period, which appears on the Reuters page LIBOR01 (formerly Telerate page 3750)
as of 11:00 a.m. London time on the day that is two Business Days preceding the
Drawdown Date of such LIBOR Loan; provided, however, that if the rate described
above does not appear on the Reuters System on any applicable interest
determination date, the LIBOR Rate shall be the rate (rounded upward, if
necessary, to the nearest one hundred-thousandth of a percentage point)
determined on the basis of the offered rates for deposits in U.S. dollars for a
period of time comparable to such Interest Period which are offered by four
major banks in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Business Days preceding the first day of such
Interest Period as selected by Wells Fargo.  The principal London office of each
of the four major London banks will be requested to provide a quotation of its
U.S. dollar deposit offered rate.  If at least two such quotations are provided,
the LIBOR Rate for that date will be the arithmetic mean of the quotations.  If
fewer than two quotations are provided as requested, the rate for that date will
be determined on the basis of the rates quoted for loans in U.S. dollars to
leading European banks for a period of time comparable to such Interest Period
offered by major banks in New York City at approximately 11:00 a.m. New York
City time, on the day that is two Business Days preceding the first day of such
Interest Period.
 
Loan Documents.  This Agreement, the Note, the Letter of Credit Applications,
any Guaranties, the Eligible Swap Agreements, Secured Cash Management
Agreements, and the Security Documents, together with any agreements,
instruments or documents executed and delivered pursuant to or in connection
with any of the foregoing; provided that for purposes of the definition of
“Material Adverse Effect” and Sections V through IX, “Loan Documents” shall not
include Eligible Swap Agreements or Secured Cash Management Agreements.
 
Loan Parties.  Collectively, the Borrower and each Guarantor.
 
Maintenance Capital Expenditures.  Any Capital Expenditure that is not a Growth
Capital Expenditure.
 
Material Adverse Effect.  Any of (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Borrower
and its Subsidiaries taken as a whole; (b) a material impairment of the rights
and remedies of the Lender under any Loan Document, or of the ability of any
Loan Party to perform its obligations under any Loan Document to which it is a
party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
Maturity Date.  The third anniversary of the Closing Date.
 
Maximum Drawing Amount.  At any time, the aggregate undrawn amount of all then
outstanding Letters of Credit.
 
Measurement Period.  At any date of determination, the most recently completed
four Fiscal Quarters of the Borrower.
 
Multiemployer Plan.  Any Plan which is a Multiemployer Plan as defined in
Section 4001(a)(3) of ERISA.
 
Net Cash Proceeds.  With respect to:
 
(a)           any Disposition by the Borrower or any of its Subsidiaries, or any
Extraordinary Receipt received or paid to the account of the Borrower or any of
its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Borrower or a Subsidiary in connection with such transaction and (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds;  and
 
(b)           the sale or issuance of any Equity Interest by the Borrower or any
of its Subsidiaries, or the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.
 
New Construction.  Construction by the Borrower or any of its Subsidiaries
related to the opening of a new restaurant to be owned and operated by the
Borrower or any of its Subsidiaries or the meaningful expansion of capacity at
existing facilities of a restaurant owned and operated by the Borrower or any of
its Subsidiaries.
 
New Operating Unit.  A restaurant owned or operated by the Borrower or any of
its Subsidiaries whose ownership or operation by the Borrower or any of its
Subsidiaries started on a date after the Closing Date.
 
Note Record.  Any internal record, including a computer record, maintained by
the Lender with respect to any Revolving Credit Loan.
 
Note.  See Section ‎2.2.
 
Notice of Borrowing or Conversion.  The notice, substantially in the form of
Exhibit B hereto, to be given by the Borrower to the Lender to request a
Revolving Credit Loan or to convert an outstanding Revolving Credit Loan of one
Type into a Revolving Credit Loan of another Type, in accordance with Section
‎2.3.
 
Obligations.  The following:
 
(a)           the due and punctual payment by the Borrower of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Revolving Credit Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, (ii) each payment required to be made by the
Borrower in respect of any Letter of Credit, when and as due, including the
unreimbursed amount of any LC Disbursement, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and obligations to provide cash collateral, and (iii) all other
monetary obligations of the Borrower under this Agreement and under the other
Loan Documents (including, without limitation, under each Eligible Swap
Agreement and Secured Cash Management Agreement), including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, arising under the
Loan Documents (including monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), and
 
(b)           the due and punctual payment of all the monetary obligations of
each other Loan Party under or pursuant to this Agreement and each of the other
Loan Documents.
 
OFAC.  The U.S. Department of the Treasury’s Office of Foreign Assets Control.
 
Operating Units.  All restaurants operated by the Borrower or any of its
Subsidiaries, which for avoidance of doubt, shall include all New Operating
Units.
 
Other Taxes  All present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
 
Participant.  See Section ‎10.2.
 
Patriot Act.  See Section ‎11.16.
 
PBGC.  The Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.
 
Pension Plan.  Any Plan which is an “employee pension benefit plan” (as defined
in ERISA).
 
Permitted Acquisition.  An acquisition of all of the capital stock or all or
substantially all of the business and assets of an Acquired Person, whether or
not involving a merger or consolidation with such Acquired Person, by the
Borrower or any Subsidiary of the Borrower that is a Guarantor on the date of
such acquisition, provided that
 
(i) the Acquired Person is in substantially the same business as the Borrower or
the acquiring Subsidiary of the Borrower (or any reasonable extensions or
expansions thereof) and any property acquired (or the property of the Acquired
Person) in such acquisition is used or useful in the same business as the
Borrower or its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof);
 
(ii) no Indebtedness is assumed or incurred in connection with the acquisition
other than Indebtedness permitted under Section ‎8.1;
 
(iii) the total purchase price for any single acquisition shall not exceed
$1,500,000;
 
(iv) the aggregate purchase price for all acquisitions in any Fiscal Year shall
not exceed $3,000,000;
 
(v) the aggregate purchase price for all Permitted Acquisitions shall not exceed
$5,000,000;
 
(vi) if a merger, the Borrower or such Subsidiary is the surviving entity of
such transaction; and
 
(vii) (A) if the Acquired Person is to become a domestic Subsidiary, (I) the
Borrower shall cause such Acquired Person to become party to and bound by the
Guaranty and the Security Agreement, (II) the Lender shall have a valid,
perfected, first-priority security interest in the Collateral described in the
Security Agreement or other applicable Loan Document, to the extent a security
interest in the Collateral can be perfected by such filings or recordings or
delivery, in each case subject only to Permitted Encumbrances, (III) the
Borrower shall cause 100% of the issued and outstanding capital stock or other
equity interests of such Acquired Person to be delivered (if certificated) to
the Lender (together with undated stock or other equity interest powers signed
in blank) and pledged to the Lender pursuant to the Security Agreement and an
appropriate pledge agreement(s) in substantially the form of Exhibit G, and
otherwise in form and substance reasonably acceptable to the Lender, and the
Lender, shall have a perfected, first-priority security interest in 100% of such
stock or other equity interest, (B) if the Acquired Person is to become a direct
foreign Subsidiary, cause 65% of the issued and outstanding capital stock or
other equity interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) of such Acquired Person to be delivered (if certificated)
to the Lender (together with undated stock or other equity interest powers
signed in blank (unless, with respect to a foreign Subsidiary, such stock or
other equity interest powers are deemed unnecessary by the Lender in its
reasonable discretion under the law of the jurisdiction of organization of such
Acquired Person)) and pledged to the Lender pursuant to the Security Agreement
and an appropriate pledge agreement(s) in substantially the form of Exhibit G,
and otherwise in form and substance acceptable to the Lender and the Lender
shall have a perfected, first-priority security interest in 65% of such stock or
other equity interests and (C) the Borrower shall cause any Acquired Person to
deliver such other documentation as the Lender may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements.
 
Permitted Encumbrances.  See Section ‎8.3.
 
Person.  Any individual, corporation, partnership, trust, unincorporated
association, business or other legal entity, and any government or governmental
agency or political subdivision thereof.
 
Plan.  Any “employee pension benefit plan” or “employee welfare benefit plan”
(each as defined in ERISA) maintained by the Borrower or any Subsidiary of the
Borrower.
 
Pro Forma Financial Statements.  See Section ‎4.1(e).
 
Prohibited Acquisition.  Any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
 
Qualified Investments.  As applied to the Borrower and its Subsidiaries,
investments in (i) notes, bonds or other obligations of the United States of
America or any agency thereof that as to principal and interest constitute
direct obligations of or are guaranteed by the United States of America and that
have maturity dates not more than one year from the date of acquisition, (ii)
certificates of deposit, demand deposit accounts or other deposit instruments or
accounts maintained in the ordinary course of business with banks or trust
companies organized under the laws of the United States or any state thereof
that have capital and surplus of at least $500,000,000 which certificates of
deposit and other deposit instruments, if not payable on demand, have maturities
of not more than one year from the date of acquisition, (iii) commercial paper
that is rated not less than prime-one or A-1 or their equivalents by Moody’s
Investors Service, Inc. or Standard & Poor’s Corporation, respectively, or their
successors, and in each case maturing not more than one year from the date of
acquisition, (iv) any repurchase agreement secured by any one or more of the
foregoing.
 
Regulations T, U and X.  See Section ‎6.7(b).
 
Related Parties.  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Reserve Percentage.  For any Interest Period, the aggregate of the maximum
reserve percentages (including all basic, marginal, special, emergency and
supplemental reserves), expressed as a decimal, established by the Board of
Governors of the Federal Reserve System and any other banking authority,
domestic or foreign, to which the Lender is subject with respect to
“Eurocurrency Liabilities” (as defined in regulations issued from time to time
by such Board of Governors).  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.
 
Responsible Officer.  The chief executive officer, president, chief financial
officer, treasurer, controller or general partner of a Loan Party.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
Restricted Payment.  Any of the following: (a) any dividend, distribution, loan,
advance, guaranty, extension of credit or other payment, whether in cash or
property to or for the benefit of any Person who holds an equity interest in the
Borrower or any of its Subsidiaries, whether or not such interest is evidenced
by a security, and any purchase, redemption, retirement or other acquisition for
value of any capital stock of the Borrower or any of its Subsidiaries, whether
now or hereafter outstanding, or of any options, warrants or similar rights to
purchase such capital stock or any security convertible into or exchangeable for
such capital stock and (b) any payment or prepayment of any kind, whether in
cash or property, to or for the benefit of any Person (other than the Borrower)
that is an Affiliate of the Borrower or any of its Subsidiaries.
 
Revolving Credit Loans.  See Section 2.1(a)(i).
 
Revolving Credit Outstandings.  At any time, the sum of (i) the aggregate
outstanding principal balance of the Revolving Credit Loans at the time and (ii)
the LC Exposure at the time.
 
Sanctioned Country.  A country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/ index.html, or as otherwise
published from time to time.
 
Sanctioned Person.  Any of the following:  (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at http://www.treas.gov/offices/ eotffc/ofac/sdn/index.html, or as
otherwise published from time to time, or (ii) (A) an agency of the government
of a Sanctioned Country, (B) an organization controlled by a Sanctioned Country,
or (C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
Secured Cash Management Agreement.  Any Cash Management Agreement entered into
between the Borrower and any Cash Management Bank.
 
Secured Parties.  Collectively, the Lender, the LC Issuer, the Swap Banks, the
Cash Management Banks, and the other Persons the Obligations owing to which are
or are purported to be secured by the Collateral under the terms of the Security
Documents.
 
Security Agreement.  See Section ‎4.1(a)(iii).
 
Security Documents.  The Security Agreement, the Intellectual Property Security
Agreement, the Hazardous Materials Indemnity Agreement, and the deposit account
control agreements referenced in Section Error! Reference source not found.,
each in favor of the Lender to secure Obligations, in each case as amended
and/or restated and in effect from time to time, and any additional documents
evidencing or perfecting the Lender’s lien on the Collateral.
 
Solvent and Solvency.  With respect to any Person on any date of determination,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business.  The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
Subordinated Debt.  Indebtedness of the Borrower or any other Subsidiaries which
is expressly subordinated and made junior to the payment and performance in full
of the Obligations on terms and conditions satisfactory to the Lender.
 
Subsidiary.  With respect to any Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
Swap Agreement.  Any and all (a) rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
Swap Bank.  Any Person that at the time it entered into an Eligible Swap
Agreement was the Lender or an Affiliate of the Lender, in its capacity as a
party to that Eligible Swap Agreement.
 
Swap Termination Value.  In respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include the Lender or any
Affiliate of the Lender).
 
Synthetic Debt.  With respect to any Person as of any date of determination
thereof, all obligations of such Person in respect of transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function primarily as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.
 
Synthetic Lease Obligation.  The monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any bankruptcy
or similar law to such Person, would be characterized as the indebtedness of
such Person (without regard to accounting treatment).
 
Taxes  All present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
Total Leverage Ratio.  As of the end of any Measurement Period, the ratio of
Consolidated Funded Indebtedness as of the end of such Measurement Period to
Consolidated EBITDA for such Measurement Period.
 
Type.  A LIBOR Loan or a Base Rate Loan.
 
Wells Fargo.  See Preamble.
 
1.2  Rules of Interpretation.
 
(a)  All terms of an accounting character used herein but not defined herein
shall have the meanings assigned thereto by GAAP applied on a consistent
basis.  All calculations for the purposes of Section VII hereof shall be made in
accordance with GAAP.
 
(b)  A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented and in effect from time to time
in accordance with its terms and the terms of this Agreement.
 
(c)  The singular includes the plural and the plural includes the
singular.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
 
(d)  A reference to any Person includes its permitted successors and permitted
assigns.
 
(e)  The words “include”, “includes” and “including” are not limiting.
 
(f)  The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
 
(g)  All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in The State of New York,
shall have the meanings assigned to them in such Uniform Commercial Code.
 
SECTION II
 


 
DESCRIPTION OF CREDIT
 
2.1  Revolving Credit Loans.
 
(a)  Loans.
 
(i)  Upon the terms and subject to the conditions of this Agreement, and in
reliance upon the representations, warranties and covenants of the Borrower
herein, the Lender agrees to make revolving credit loans (the “Revolving Credit
Loans”) to the Borrower at the Borrower’s request from time to time from and
after the Closing Date and prior to the Maturity Date, provided that the Total
Revolving Credit Outstandings (after giving effect to all requested Revolving
Credit Loans and Letters of Credit) shall not at any time exceed the
Commitment.  Subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay, prepay and reborrow amounts, up to the limits imposed by this
Section ‎2.1, from time to time between the Closing Date and the Maturity Date
upon request given to the Lender pursuant to Section ‎2.3.  Each request for a
Revolving Credit Loan or a Letter of Credit hereunder shall constitute a
representation and warranty by the Borrower that the conditions set forth in
Sections ‎4.1 or ‎4.2 (as the case may be) have been satisfied as of the date of
such request.
 
(ii)  The Borrower may (A) request the Lender to increase the amount of its
Commitment (which request shall be in writing and sent to the Lender) by an
amount not to exceed $5,000,000 in the aggregate.  In no event may the Lender’s
Commitment be increased without the prior written consent of the Lender, and the
failure of the Lender to respond to the Borrower’s request for an increase shall
be deemed a rejection by the Lender of the Borrower’s request.  The Commitment
may not be increased if, at the time of any proposed increase hereunder, a
Default has occurred and is continuing.  Upon any request by the Borrower to
increase the Commitment, the Borrower shall be deemed to have represented and
warranted on and as of the date of such request that no Default has occurred and
is continuing, giving effect to such increase.  Notwithstanding anything
contained in this Agreement to the contrary, the Lender shall have no obligation
whatsoever to increase the amount of its Commitment, and the Lender may at its
option, unconditionally and without cause, decline to increase its
Commitment.  If the Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder, it shall enter into a written
agreement to that effect with the Borrower, substantially in the form of Exhibit
C (a “Commitment Increase Supplement”), which agreement shall specify, among
other things, the amount of the increased Commitment of the Lender.  
 
(iii)  In no event shall an increase in the Lender’s Commitment which would
result in the Commitment exceeding the amount which is authorized at such time
in resolutions previously delivered to the Lender become effective until the
Lender shall have received a copy of the resolutions, in form and substance
reasonably satisfactory to the Lender, of the board of directors of the Borrower
authorizing the borrowings contemplated pursuant to such increase, certified by
the secretary or an assistant secretary of the Borrower.  Notwithstanding
anything herein to the contrary, in no event may the Commitment be increased
hereunder unless (A) giving effect to such increase (and assuming the
Commitment, as so increased, is fully utilized by the Borrower), no Default will
have occurred and be continuing and the Borrower will be in compliance on a pro
forma basis with all financial covenants under Section VII and (B) the Lender
shall have received a certificate of a Responsible Officer certifying that the
condition in clause (A) has been satisfied (with calculations demonstrating
compliance with such financial covenants on a pro forma basis, in reasonable
detail).  
 
(b)  Limitations.  Each LIBOR Loan shall be in a minimum principal amount of
$500,000 or in integral multiples of $100,000 in excess of such minimum amount,
and each Base Rate Loan shall be in a minimum principal amount of $100,000 or in
integral multiples of $100,000 in excess of such minimum amount.  No more than
five (5) LIBOR Loans may be outstanding at any time.
 
(c)  Conversions of Loans.  Upon the terms and subject to the conditions and
limitations of this Agreement, the Borrower may convert all or any part of any
outstanding Revolving Credit Loan into a Revolving Credit Loan of another Type
on any Business Day (which, in the case of a conversion of an outstanding LIBOR
Loan shall be the last day of the Interest Period applicable to such LIBOR
Loan).  The Borrower shall give the Lender prior notice of each such conversion
(which notice shall be effective upon receipt) in accordance with Section
‎2.3.  Notwithstanding the foregoing, the Borrower may not convert any Revolving
Credit Loan into a LIBOR Loan or continue a LIBOR Loan if there is a continuing
Default.
 
(d)  Termination or Reduction of Commitments.
 
(i)  The Commitment shall terminate on the Maturity Date.
 
(ii)  The Borrower shall have the right at any time and from time to time upon
five (5) Business Days’ prior written notice to the Lender to reduce by
$500,000, and in integral multiples of $100,000 if in excess thereof, the
Commitment or to terminate entirely the Lender’s Commitment to make Revolving
Credit Loans hereunder, whereupon the Commitment of the Lender shall be reduced
by the aggregate amount specified in such notice or shall, as the case may be,
be terminated entirely.
 
(iii)  If, as a result of any such reduction of the Commitment, the LC Exposure
at the time would exceed the Commitment or the amount of Letters of Credit
permitted to be outstanding under Sections ‎2.1(a) and ‎3.1, the Borrower shall,
in connection with any such reduction, deposit with and pledge to the Lender and
the LC Issuer cash in an amount equal to 105% of such excess.  If any Letters of
Credit would remain outstanding after the effective date of any such termination
of the Commitment, in addition to satisfaction of all other applicable terms and
conditions of this Agreement, the Borrower shall deposit with and pledge to the
Lender and the LC Issuer cash in an amount equal to 105% of the Maximum Drawing
Amount of under all Letters of Credit at the effective date of such termination.
 
(iv)  No such reduction or termination of any Commitment may be reinstated.
 
2.2  The Note.
 
(a)  The Revolving Credit Loans shall be evidenced by a promissory note to be in
substantially the form of Exhibit A hereto, dated as of the Closing Date and
completed with appropriate insertions (such note being referred to herein as the
“Note”).  The Note shall be payable to the order of the Lender in a principal
amount equal to the Lender’s Commitment.
 
(b)  The Borrower irrevocably authorizes the Lender to make or cause to be made,
at or about the time of the Drawdown Date of any Revolving Credit Loan or at the
time of receipt of any payment of principal on the Note, an appropriate notation
on its Note Record reflecting (as the case may be) the making of such Revolving
Credit Loan or the receipt of such payment.  The outstanding amount of the
Revolving Credit Loans set forth on the Note Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Lender, absent
manifest error, but the failure to record, or any error in so recording, any
such amount on the Lender’s Note Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on the Note when due.
 
2.3  Notice and Manner of Borrowing or Conversion of Revolving Credit Loans.
 
(a)  Whenever the Borrower desires to obtain or continue a Revolving Credit Loan
hereunder or convert an outstanding Revolving Credit Loan into a Revolving
Credit Loan of another Type, the Borrower shall give the Lender a telephonic
notice promptly confirmed by a written Notice of Borrowing or Conversion, which
telephonic notice shall be irrevocable and which must be received no later than
11:00 a.m. Pacific time on the date (i) one Business Day before the day on which
the requested Revolving Credit Loan is to be made as or converted to a Base Rate
Loan, and (ii) three Business Days before the day on which the requested
Revolving Credit Loan is to be made or continued as or converted to a LIBOR
Loan.  Such Notice of Borrowing or Conversion shall specify (i) the effective
date and amount of each Revolving Credit Loan or portion thereof requested to be
made, continued or converted, subject to the limitations set forth in Section
‎2.1, (ii) the interest rate option requested to be applicable thereto, and
(iii) the duration of the applicable Interest Period, if any (subject to the
provisions of the definition of the term “Interest Period”).  If such Notice
fails to specify the interest rate option to be applicable to the requested
Revolving Credit Loan, then the Borrower shall be deemed to have requested a
Base Rate Loan.  If the written confirmation of any telephonic notification
differs in any material respect from the action taken by the Lender, the records
of the Lender shall be prima facie evidence of terms of the Revolving Credit
Loan requested absent manifest error.
 
(b)  Subject to the provisions of the definition of the term “Interest Period”
herein, the duration of each Interest Period for a LIBOR Loan shall be as
specified in the applicable Notice of Borrowing or Conversion.  If no Interest
Period is specified in a Notice of Borrowing or Conversion with respect to a
requested LIBOR Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.  If the Lender receives a Notice of
Borrowing or Conversion after the time specified in subsection (a) above, such
Notice shall not be effective.  If the Lender does not receive an effective
Notice of Borrowing or Conversion with respect to an outstanding LIBOR Loan, or
if, when such Notice must be given prior to the end of the Interest Period
applicable to such outstanding Revolving Credit Loan, the Borrower shall have
failed to satisfy any of the conditions hereof, the Borrower shall be deemed to
have elected to convert such outstanding Revolving Credit Loan in whole into a
Base Rate Loan on the last day of the then current Interest Period with respect
thereto.
 
2.4  Interest Rates and Payments of Interest.
 
(a)  Each Revolving Credit Loan which is a Base Rate Loan shall bear interest on
the outstanding principal amount thereof at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin, which rate shall change
contemporaneously with any change in the Alternate Base Rate or the Applicable
Margin, as provided below.  Such interest shall be payable quarterly in arrears
on the first Business Day of each quarter.
 
(b)  Each Revolving Credit Loan which is a LIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the LIBOR Rate plus the Applicable Margin,
which rate shall change with any change in the Applicable Margin, as provided
below.  Such interest shall be payable for such Interest Period on the last day
thereof and, if such Interest Period is longer than three months, at intervals
of three months after the first day thereof.
 
(c)  If an Event of Default shall occur, then (i) the unpaid balance of
Revolving Credit Loans shall bear interest, to the extent permitted by law,
compounded daily at an interest rate equal to 2% per annum above the interest
rate applicable to Base Rate Loans in effect on the day such Event of Default
occurs, until such Event of Default is cured or waived, and (ii) the Maximum
Drawing Amount under all outstanding Letters of Credit shall bear interest, to
the extent permitted by law, compounded daily at an interest rate of 2% per
annum (in addition to the Letter of Credit Fee) until such Event of Default is
cured or waived.
 
(d)  So long as the Lender shall be required under regulations of the Board of
Governors of the Federal Reserve System (or any other banking authority,
domestic or foreign, to which the Lender is subject) to maintain reserves with
respect to liabilities or assets consisting of or including “Eurocurrency
Liabilities” (as defined in regulations issued from time to time by such Board
of Governors), the Borrower shall pay to the Lender additional interest on the
unpaid principal amount of each LIBOR Loan made by the Lender from the date of
such Revolving Credit Loan until such principal amount is paid in full, at an
interest rate per annum equal at all times to the remainder (rounded upwards, if
necessary, to the next higher 1/100 of 1%) obtained by subtracting (i) the LIBOR
Rate for the Interest Period for such LIBOR Loan from (ii) the rate obtained by
dividing such LIBOR Rate by a percentage equal to 100% minus the Reserve
Percentage of the Lender for such Interest Period.  Such additional interest
shall be determined by the Lender and notified to the Borrower, and shall be
payable on each date on which interest is payable on such LIBOR Loan.
 
(e)  All agreements between or among the Borrower and the Lender are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Obligations or otherwise, shall the
amount paid or agreed to be paid to the Lender for the use or the forbearance of
the Obligations exceed the maximum permissible under applicable law.  As used
herein, the term “applicable law” shall mean the law in effect as of the date
hereof provided, however, that in the event there is a change in the law which
results in a higher permissible rate of interest, then the Loan Documents shall
be governed by such new law as of its effective date.  In this regard, it is
expressly agreed that it is the intent of the Borrower and the Lender in the
execution, delivery and acceptance of the Loan Documents to contract in strict
compliance with the laws of The State of New York from time to time in
effect.  If, under or from any circumstances whatsoever, fulfillment of any
provision of any of the Loan Documents at the time of performance of such
provision shall be due, shall involve transcending the limit of such validity
prescribed by applicable law, then the Obligations to be fulfilled shall
automatically be reduced to the limits of such validity, and if under or from
circumstances whatsoever the Lender should ever receive as interest an amount
which would exceed the highest lawful rate, such amount which would be excessive
interest shall be applied to the reduction of the principal balance of the
Obligations and not to the payment of interest.  This provision shall control
every other provision of all Loan Documents.
 
2.5  Fees.
 
(a)  The Borrower shall pay to the Lender a commitment fee (the “Commitment
Fee”), computed on the basis of a 360-day year and payable quarterly in arrears
on the first Business Day of each quarter, at a rate per annum equal to the
Applicable Margin for Commitment Fees multiplied by the excess of (i) the
Commitment at the time over (ii) the Total Revolving Credit Outstandings from
time to time.
 
(b)  The Borrower shall pay to the Lender a fee (the “Letter of Credit Fee”) at
a rate per annum equal to (i) the Maximum Drawing Amount under each Letter of
Credit multiplied by (ii) the Applicable Margin for Letter of Credit Fees.  The
Borrower shall also pay to the LC Issuer for its own account a fronting fee (the
“Fronting Fee”) at a rate per annum equal to one-quarter of one percent (1/4%)
of the Maximum Drawing Amount under all Letter of Credit.  The Letter of Credit
Fee and the Fronting Fee shall be paid quarterly in arrears on the last Business
Day of each calendar quarter.
 
(c)  Without limiting any of the Lender’s other rights hereunder or by law, if
any Revolving Credit Loan or any portion thereof or any interest thereon or any
other amount payable hereunder or under any other Loan Document is not paid
within ten (10) days after its due date, the Borrower shall pay to the Lender on
demand a late payment charge equal to 5% of the amount of the payment due.
 
(d)  The Borrower authorizes the Lender to charge to its Note Records or to any
deposit account which the Borrower may maintain with the Lender the interest,
fees, charges, taxes and expenses provided for in this Agreement, the other Loan
Documents or any other document executed or delivered in connection herewith or
therewith.  The Lender (with respect to any deposit account held by the Lender)
shall provide to the Borrower written notice of any such charge promptly
following such charge.
 
2.6  Repayment of Revolving Credit Loans.  The Borrower shall repay to the
Lender on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date, together with all accrued and unpaid
interest, fees and other charges hereunder.
 
2.7  Prepayments.  (a)  Optional.  The Borrower may, upon notice to the Lender
in substantially the form of Exhibit K at any time or from time to time
voluntarily prepay the Revolving Credit Loans in whole or in part without
premium or penalty (except as provided in Section ‎2.9); provided that (A) such
notice must be received by the Lender not later than 11:00 a.m. Pacific time (1)
three Business Days prior to any date of prepayment of LIBOR Loans and (2) on
the date of prepayment of Base Rate Loans; (B) any prepayment of LIBOR Loans
shall be in a principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Credit Loans to be prepaid and, if LIBOR
Loans are to be prepaid, the Interest Period(s) of such Revolving Credit
Loans.  If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Revolving Credit
Loan shall be accompanied by all accrued interest on the amount prepaid, and if
such Revolving Credit Loan is a LIBOR Loan, any additional amounts required
pursuant to Section ‎2.9.  
 
(b)  Mandatory.
 
(i)  Within the earlier of (x) 95 days after the end of each Fiscal Year
(commencing with the Fiscal Year ending on January 1, 2007), or (y) five
Business Days after financial statements have been delivered pursuant to Section
‎6.1(a) and the related certificate has been delivered pursuant to Section
‎6.1(d) for such Fiscal Year, the Borrower shall prepay an aggregate principal
amount of Revolving Credit Loans equal to fifty (50%) of Excess Cash Flow for
the Fiscal Year covered by such financial statements (such prepayments to be
applied as set forth in clause ‎(v) and below), provided that no such prepayment
will be required with respect to any Fiscal Year if the Borrower’s Total
Leverage Ratio at the end of such Fiscal Year is less than 1.50:1.00.
 
(ii)  If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by clause ‎(i) of Section
‎8.4(b)) which results in the realization by such Person of Net Cash Proceeds,
the Borrower shall prepay an aggregate principal amount of Revolving Credit
Loans equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person (such prepayments to be applied as set forth in clause
‎(v)below).
 
(iii)  Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries of any Indebtedness (other than Indebtedness expressly permitted to
be incurred or issued pursuant to clauses (a) - (g), inclusive, of Section
‎8.1), the Borrower shall prepay an aggregate principal amount of Revolving
Credit Loans equal to 100% of all Net Cash Proceeds received therefrom promptly
upon receipt thereof by the Borrower or such Subsidiary (such prepayments to be
applied as set forth in clause ‎(v) below).
 
(iv)  Upon any Extraordinary Receipt received by or paid to or for the account
of the Borrower or any of its Subsidiaries, and not otherwise included in clause
(ii), (iii) or (iv) of this Section ‎2.7(b), the Borrower shall prepay an
aggregate principal amount of Revolving Credit Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clause ‎(v) and below); provided, however, that with respect to any proceeds of
insurance or condemnation or eminent domain awards (or payments in lieu
thereof), at the election of the Borrower (as notified by the Borrower to the
Lender on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may apply such cash
proceeds within one year after the receipt thereof to replace or repair the
equipment, fixed assets or real property in respect of which such cash proceeds
were received; and provided, further, however, that any cash proceeds not so
applied shall be immediately applied to the prepayment of the Revolving Credit
Loans as set forth in this Section ‎2.7(b)(iv).
 
(v)  Each prepayment of Revolving Credit Loans pursuant to the foregoing
provisions of this Section ‎2.7(b) shall be applied as follows: first, ratably
to any unpaid LC Disbursements, and second, to the outstanding Revolving Credit
Loans; and the amount remaining, if any, after the prepayment in full of all LC
Disbursements and Revolving Credit Loans outstanding at such time may be
retained by the Borrower for use in the ordinary course of its business.  
 
(vi)  If for any reason the Total Revolving Credit Outstandings at any time
exceed the Commitment at such time, the Borrower shall immediately prepay
Revolving Credit Loans and LC Disbursements and/or Cash Collateralize the
Maximum Drawing Amount, in an aggregate amount equal to such excess.
 
2.8  Method and Application of Payments.
 
(a)  All payments by the Borrower hereunder and under any of the other Loan
Documents shall be made in lawful money of the United States in immediately
available funds, and shall be deemed to have been made only when made in
compliance with this Section 2.8.  All such payments shall be made without
set-off or counterclaim and free and clear of and without deduction for any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature (other than Excluded
Taxes) now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein unless the Borrower is
compelled by law to make such deduction or withholding.  If any such obligation
is imposed upon the Borrower with respect to any amount payable by it hereunder
or under any of the other Loan Documents, the Borrower will pay to the Lender
such additional amount in U.S. Dollars as shall be necessary to enable the
Lender to receive the same net amount which the Lender would have received on
such due date had no such obligation been imposed upon the Borrower.  The
Borrower will deliver promptly to the Lender certificates or other valid
vouchers or other evidence of payment reasonably satisfactory to the Lender for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrower hereunder or under such other Loan Document.  The Lender may,
and the Borrower hereby authorizes the Lender to, debit the amount of any
payment not made by such time to the demand deposit accounts of the Borrower
with the Lender or to its Note Records.
 
(b)  All such payments shall be made at the Lender’s head office or at such
other location that the Lender may from time to time designate, in each case in
immediately available funds.
 
(c)  If the Commitments shall have been terminated or the Obligations shall have
been declared immediately due and payable pursuant to Section ‎9.2, proceeds of
Collateral and all other funds received from or on behalf of the Borrower by the
Lender or the LC Issuer in respect of Obligations shall be remitted to the
Lender, and all such funds, together with all other funds received by the Lender
from or on behalf of the Borrower (including proceeds of Collateral) in respect
of Obligations, shall be applied by the Lender in the following manner and
order:  (i) first, to reimburse the Lender and the LC Issuer, in that order, for
any amounts payable pursuant to Sections ‎11.2 and ‎11.3 hereof; (ii) second, to
the payment of Commitment Fees, Letter of Credit Fees, and any other fees
payable to the Lender hereunder; (iii) third, to the payment of interest due on
the Revolving Credit Loans and the LC Disbursements; (iv) fourth, to the payment
of the outstanding principal balance of the Revolving Credit Loans; (v) fifth,
to the payment of any other Obligations payable by the Borrower, pro rata to the
outstanding principal balance of each; and (vi) any remaining funds shall be
paid to whoever shall be entitled thereto or as a court of competent
jurisdiction shall direct.
 
2.9  LIBOR Indemnity.  If the Borrower for any reason makes any payment of
principal with respect to any LIBOR Loan on any day other than the last day of
an Interest Period applicable to such LIBOR Loan, or fails to borrow or continue
or convert to a LIBOR Loan after giving a Notice of Borrowing or Conversion
thereof pursuant to Section ‎2.3, or fails to prepay a LIBOR Loan after having
given notice thereof, the Borrower shall pay to the Lender any amount required
to compensate the Lender for any additional losses, costs or expenses which they
may reasonably incur as a result of such payment or failure, including, without
limitation, any loss (including loss of anticipated profits), costs or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds required by the Lender to fund or maintain such LIBOR Loan.  Without
limiting the foregoing, the Borrower shall pay to the Lender a “yield
maintenance fee” in an amount computed as follows:  the current rate for United
States Treasury securities (bills on a discounted basis shall be converted to a
bond equivalent) with a maturity date closest to the term chosen pursuant to the
Fixed Rate Election as to which the prepayment is made, shall be subtracted from
the interest rate applicable (pursuant to Section ‎2.4(b)) to each LIBOR Loan in
effect at the time of prepayment.  If the result is zero or a negative number,
there shall be no yield maintenance fee.  If the result is a positive number,
then the resulting percentage shall be multiplied by the amount of the principal
balance being prepaid.  The resulting amount shall be divided by 360 and
multiplied by the number of days remaining in the term chosen pursuant to the
Fixed Rate Election as to which the prepayment is made.  Said amount shall be
reduced to present value calculated by using the above referenced United States
Treasury securities rate and the number of days remaining in the term chosen
pursuant to the Fixed Rate Election as to which prepayment is made.  The
resulting amount shall be the yield maintenance fee due to the Lender upon the
payment of a LIBOR Loan under the circumstances described in the first sentence
of this Section.  The Borrower shall pay such amount upon presentation by the
Lender of a statement setting forth the amount and the Lender’s calculation
thereof pursuant hereto, which statement shall be prima facie evidence of the
amounts owed hereunder absent manifest error.  If the Obligations are declared
immediately due and payable pursuant to Section 8.2, then any amount provided
for in this Section shall be due and payable in the same manner as though the
Borrower had made a prepayment of the LIBOR Loans.
 
2.10  Computation of Interest and Fees.  All computations of interest for Base
Rate Loans when the Alternate Base Rate is determined by Wells Fargo’s “Base
Rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  If the due date for any payment of principal is extended by
operation of law, interest shall be payable for such extended time.  If any
payment required by this Agreement becomes due on a day that is not a Business
Day such payment may be made on the next succeeding Business Day (subject to the
definition of the term “Interest Period”), and such extension shall be included
in computing interest in connection with such payment.
 
2.11  Changed Circumstances; Illegality.
 
(a)  Notwithstanding any other provision of this Agreement, in the event that:
 
(i)  on any date on which the LIBOR Rate would otherwise be set the Lender shall
have determined in good faith (which determination shall be final and
conclusive) that adequate and fair means do not exist for ascertaining the LIBOR
Rate, or
 
(ii)  at any time the Lender shall have determined in good faith (which
determination shall be final and conclusive) that:
 
(A)  the making or continuation of or conversion of any Revolving Credit Loan to
a LIBOR Loan has been made impracticable or unlawful by (1) the occurrence of a
contingency that materially and adversely affects the interbank LIBOR market or
(2) compliance by the Lender in good faith with any applicable law or
governmental regulation, guideline or order or interpretation or change thereof
by any Governmental Authority charged with the interpretation or administration
thereof or with any request or directive of any such Governmental Authority
(whether or not having the force of law); or
 
(B)  the LIBOR Rate shall no longer represent the effective cost to the Lender
for U.S. dollar deposits in the interbank market for deposits in which it
regularly participates;
 
then, and in any such event, the Lender shall forthwith so notify the Borrower
thereof.  Until the Lender notifies the Borrower that the circumstances giving
rise to such notice no longer apply, the obligation of the Lender to allow
selection by the Borrower of the Type of Revolving Credit Loan affected by the
contingencies described in this Section (herein called “Affected Loans”) shall
be suspended.  If at the time the Lender so notifies the Borrower, the Borrower
has previously given the Lender a Notice of Borrowing or Conversion with respect
to one or more Affected Loans but such Revolving Credit Loans have not yet gone
into effect, such notification shall be deemed to be a request for Base Rate
Loans.
 
(b)  In the event of a determination of illegality pursuant to Section
‎2.11(a)(ii)(A) above, the Borrower shall, with respect to the outstanding
Affected Loans, prepay the same, together with interest thereon and any amounts
required to be paid pursuant to Section ‎2.88, on such date as shall be
specified in such notice (which shall not be earlier than the date such notice
is given) and may, subject to the conditions of this Agreement, borrow a
Revolving Credit Loan of another Type in accordance with Section ‎2.1 by giving
a Notice of Borrowing or Conversion pursuant to Section ‎2.3.
 
2.12  Increased Costs.  In case any change made after the Closing Date in any
law, regulation, treaty or official directive or the interpretation or
application thereof by any court or by any Governmental Authority charged with
the administration thereof or the compliance with any guideline or request of
any central bank or other Governmental Authority (whether or not having the
force of law):
 
(i)  subjects the Lender or the LC Issuer to any tax with respect to payments of
principal or interest or any other amounts payable hereunder by the Borrower or
otherwise with respect to the transactions contemplated hereby (except for
Indemnified Taxes or Other Taxes covered by Section ‎2.144 and the imposition
of, or any change in the rate of, and Excluded Tax payable by the Lender or the
LC Issuer), or
 
(ii)  imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of, or credit extended or participated in by, the Lender (other
than such requirements as are already included in the determination of the LIBOR
Rate) or the LC Bank, or
 
(iii)  imposes upon the Lender or the Issuing Bank any other condition with
respect to its obligations or performance under this Agreement or in respect of
any Letter of Credit,
 
and the result of any of the foregoing is to increase the cost to the Lender or
the LC Issuer, reduce the income receivable by the Lender or the LC Issuer or
impose any expense upon the Lender or the LC Issuer with respect to any
Revolving Credit Loans or its obligations under this Agreement or in respect of
any Letter of Credit, the Lender or the LC Issuer shall notify the Borrower and
the Lender thereof.  The Borrower agrees to pay to the Lender or the LC Issuer
the amount of such increase in cost, reduction in income or additional expense
as and when such cost, reduction or expense is incurred or determined, upon
presentation by the Lender or the LC issuer of a statement in the amount and
setting forth in reasonable detail the Lender’s or the LC Issuer’s calculation
thereof and the assumptions upon which such calculation was based, which
statement shall be prima facie evidence of the amounts owing hereunder absent
manifest error.
 
2.13  Capital Requirements.  If after the date hereof the Lender determines that
(i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by the
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on the Lender’s or such
holding company’s capital as a consequence of the Lender’s Commitment to make
Revolving Credit Loans hereunder or its obligations in respect of any Letter of
Credit to a level below that which the Lender or such holding company could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender’s or such holding company’s then existing policies with respect to
capital adequacy and assuming the full utilization of such entity’s capital) by
any amount deemed by the Lender to be material, then the Lender shall notify the
Borrower and the Lender thereof.  The Borrower agrees to pay to the Lender the
amount of such reduction of return on capital as and when such reduction is
determined, payable within 90 days after presentation by the Lender of a
statement in the amount and setting forth in reasonable detail the Lender’s
calculation thereof and the assumptions upon which such calculation was based
(which statement shall be prima facie evidence of amounts payable hereunder
absent manifest error) unless within such 90 day period the Borrower shall have
prepaid in full all Obligations to the Lender, in which event no amount shall be
payable to the Lender under this Section.  In determining such amount, the
Lender may use any reasonable averaging and attribution methods.
 
2.14  Taxes.  (a)  Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Lender or the LC
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
 
(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)  Indemnification by the Borrower.  The Borrower shall indemnify the Lender
and the LC Issuer, within 10 days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Lender or the LC Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by the Lender
or the LC Issuer (with a copy to the Lender), or by the Lender on its own behalf
or on behalf of the Lender or the LC Issuer, shall be conclusive absent manifest
error.
 
(d)  Evidence of Payments.  Upon request of the Lender, as soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Lender the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.
 
(e)  Treatment of Certain Refunds.  If the Lender or the LC Issuer determines,
in its sole discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender or the LC Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower upon the request of the Lender or the LC Issuer, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Lender or the LC Issuer
if the Lender or the LC Issuer is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Lender or the LC Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
SECTION III
 


 
LETTERS OF CREDIT
 
3.1  Issuance.  Upon the terms and subject to the conditions hereof, the LC
Issuer in reliance upon the representations and warranties of the Borrower
contained herein, agrees to issue letters of credit (the “Letters of Credit”)
for the account of the Borrower in such form as may be requested from time to
time by the Borrower and agreed to by the LC Issuer, provided that the Maximum
Drawing Amount (after giving effect to all requested Letters of Credit) shall
not at any time exceed the Letter of Credit Sublimit, provided, further that the
Total Revolving Credit Outstandings (after giving effect to all requested
Revolving Credit Loans and Letters of Credit) shall not at any time exceed the
Commitment, and provided further that no Letter of Credit shall have an
expiration date later than five (5) Business Days prior to the Maturity
Date.  At least three (3) Business Days prior to the proposed issuance date of
any Letter of Credit, the Borrower shall deliver to the LC Issuer a Letter of
Credit Application setting forth the Maximum Drawing Amount of all Letters of
Credit (including the requested Letter of Credit), the requested language of the
requested Letter of Credit and such other information as the LC Issuer shall
require.  Each request for the issuance of a Letter of Credit hereunder shall
constitute a representation and warranty by the Borrower that the conditions set
forth in Sections ‎4.1 or ‎4.2 (as the case may be) have been satisfied as of
the date of such request.
 
3.2  Reimbursement Obligation of the Borrower.  In order to induce the LC Issuer
to issue, extend and renew each Letter of Credit, the Borrower hereby agrees to
reimburse or pay to the Lender, for the account of the LC Issuer or (as the case
may be) the Lender, with respect to each Letter of Credit issued, extended or
renewed by the LC Issuer hereunder as follows:
 
(a)  on each date that any draft presented under any Letter of Credit is honored
by the LC Issuer or the LC Issuer otherwise makes payment with respect thereto,
(i) the amount paid by the LC Issuer under or with respect to such Letter of
Credit, and (ii) the amount of any taxes, fees, charges or other costs and
expenses whatsoever incurred by the LC Issuer or the Lender in connection with
any payment made by the LC Issuer under, or with respect to, such Letter of
Credit; and
 
(b)  upon the Maturity Date or the acceleration of the Maximum Drawing Amount
pursuant to Section ‎9.2, an amount equal to 105% of the then Maximum Drawing
Amount of all Letters of Credit, which amount shall be held by the LC Issuer as
cash collateral for all LC Disbursements.
 
Each such payment shall be made to the Lender at its head office in immediately
available funds.  Interest on any and all amounts remaining unpaid by the
Borrower under this Section ‎3.2 at any time from the date such amounts become
due and payable (whether as stated in this Section ‎3.2, by acceleration or
otherwise) until payment in full (whether before or after judgment) shall be
payable to the Lender, for the account of LC Issuer or (as the case may be) the
Lender, on demand at a rate per annum equal to 2% above the Alternate Base Rate.
 
3.3  Letter of Credit Payments.  If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the LC Issuer shall notify
the Borrower of the date and amount of the draft presented or demand for payment
and of the date and time when it expects to pay such draft or honor such demand
for payment.  The responsibility of the LC Issuer to the Borrower shall be only
to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit.  On the date that such draft
is paid or other payment is made by the LC Issuer, the LC Issuer shall promptly
notify the Lender of the amount of any unpaid LC Disbursement.  All such unpaid
LC Disbursements with respect to Letters of Credit shall be deemed to be
Revolving Credit Loans.  No later than 1:00 p.m. Pacific time on the Business
Day next following the receipt of such notice, the Lender shall make available
to the Lender, at the Lender’s head office, in immediately available funds, the
Lender’s prorata share of such unpaid LC Disbursements, together with an amount
equal to the product of (i) the average, computed for the period referred to in
clause (iii) below, of the weighted average interest rate paid by the Lender for
federal funds acquired by the Lender during each day included in such period,
times (ii) the amount equal to the Lender’s prorata share of such unpaid LC
Disbursement, times (iii) a fraction, the numerator of which is the number of
days that have elapsed from and including the date the LC Issuer paid the draft
presented for honor or otherwise made payment until the date on which the
Lender’s prorata share of such unpaid LC Disbursement shall become immediately
available to the Lender, and the denominator of which is 365.
 
3.4  Obligations Absolute.
 
(a)  The Borrower’s obligations to reimburse the LC Issuer for all LC
Disbursements shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any set off, counterclaim or
defense to payment which the Borrower may have or have had against the LC
Issuer, the Lender or any beneficiary of a Letter of Credit.  The Borrower
further agrees that the LC Issuer and the Lender shall not be responsible for,
and the Borrower’s obligations in respect of the LC Disbursements shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower, against the beneficiary of
any Letter of Credit or any such transferee.
 
(b)  The LC Issuer and the Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit.  The
Borrower agrees that any action taken or omitted by the LC Issuer or the Lender
under or in connection with each Letter of Credit and the related drafts and
documents, if done in good faith, shall be binding upon the Borrower and shall
not result in any liability on the part of the LC Issuer or the Lender to the
Borrower.
 
(c)  Notwithstanding the foregoing, this Section ‎3.4 shall not be construed to
excuse the LC Issuer from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the LC Issuer’s gross negligence or
willful misconduct.
 
3.5  Reliance by the LC Issuer and the Lender.  To the extent not inconsistent
with Section ‎3.4, the LC Issuer and the Lender shall be entitled to rely, and
shall be fully protected in relying upon, any Letter of Credit, draft writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer or
the Lender.
 
SECTION IV
 


 
CONDITIONS OF REVOLVING CREDIT LOANS AND LETTERS OF CREDIT
 
4.1  Conditions Precedent to Initial Revolving Credit Loans and Letters of
Credit.  The obligation of the Lender to make the initial Revolving Credit Loans
and of the LC Issuer to issue the initial Letter of Credit is subject to the
satisfaction of the following conditions precedent on or prior to the Closing
Date:
 
(a)  The Lender’s receipt of the following, each of which shall be originals or
telecopies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Lender:
 
(i)  executed counterparts of this Agreement, sufficient in number for
distribution to the Lender and the Borrower;
 
(ii)  the Note executed by the Borrower in favor of the Lender;
 
(iii)  a security agreement in substantially the form of Exhibit F-1, a
collateral assignment of contracts in the form of Exhibit F-2 and a pledge
agreement in substantially the forms of Exhibit G (together with each other
security agreement and security agreement supplement delivered pursuant to
Section ‎6.12, in each case as amended, collectively, the “Security Agreement”),
duly executed by each Loan Party, together with (subject to the provisions of
Section ‎4.1(h)):
 
(A)  certificates representing the pledged equity interests referred to therein
accompanied by undated stock powers executed in blank,
 
(B)  stamped receipt copies of proper financing statements, duly filed on or
before the Closing Date under the Uniform Commercial Code of all jurisdictions
that the Lender may deem necessary or desirable in order to perfect the
Encumbrances created under the Security Agreement, covering the Collateral
described in the Security Agreement,
 
(C)  completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in
clause (B) above and all other effective financing statements filed in the
jurisdictions referred to in clause (ii) above that name any Loan Party as
debtor, together with copies of such other financing statements,
 
(D)  evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Lender may deem necessary or
desirable in order to perfect the Encumbrances created thereby,
 
(E)  copies of the assigned agreements subject to the collateral assignment of
contracts referred to above, together with any necessary consent to such
assignment, duly executed by each party to such assigned agreements other than
the Loan Parties, and
 
(F)  evidence that all other action that the Lender may deem necessary or
desirable in order to perfect the Encumbrances created under the Security
Agreement has been taken (including receipt of duly executed payoff letters and
UCC-3 termination statements);
 
(iv)  an intellectual property security agreement, in substantially the form of
Exhibit H (together with each other intellectual property security agreement and
intellectual property security agreement supplement delivered pursuant to
Section ‎6.12, in each case as amended, the “Intellectual Property Security
Agreement”), duly executed by each Loan Party, together with evidence that all
action that the Lender may deem necessary or desirable in order to perfect the
Encumbrances created under the Intellectual Property Security Agreement has been
taken;
 
(v)  a guaranty, executed by each Subsidiary of the Borrower (other than any CFC
or a Subsidiary that is held directly or indirectly by a CFC) substantially in
the form attached hereto as Exhibit I, guaranteeing the other Loan Parties’
obligations under the Loan Documents (each such guaranty or any guaranty
supplement, a “Guaranty”);
 
(vi)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Lender may require evidencing the authority of each Loan Party to consummate the
transactions contemplated hereby and the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;
 
(vii)  such documents and certifications as the Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
 
(viii)  a favorable opinion of Gordon Rees LLP, counsel to the Loan Parties,
addressed to the Lender, as to the matters set forth in Exhibit J and such other
matters concerning the Loan Parties and the Loan Documents as the Lender may
reasonably request;
 
(ix)  a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(x)  certificates attesting to the Solvency of each Loan Party, from its chief
financial officer;
 
(xi)  evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Lender, as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the assets
and properties of the Loan Parties that constitute Collateral;
 
(xii)  evidence that the Existing Credit Agreement has been, or concurrently
with the transactions contemplated hereby is being, terminated and all
Encumbrances securing obligations under the Existing Credit Agreement have been,
or concurrently with the transactions contemplated hereby are being, released or
assigned to the Lender;
 
(xiii)  such other assurances, certificates, documents, consents or opinions as
the Lender or the LC Issuer reasonably may require; and
 
(xiv)  a certificate reasonably satisfactory to the Lender, provided by the
Borrower that sets forth information required by the Patriot Act including the
identity of the Borrower, the name and address of the Borrower and other
information that will allow the Lender, as applicable, to identify the Borrower
in accordance with the Patriot Act.
 
(b)  All fees required to be paid to the Lender on or before the Closing Date
shall have been paid.
 
(c)  The Borrower shall have paid all fees, charges and disbursements of counsel
to the Lender (directly to such counsel if requested by the Lender) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts among the Borrower and the Lender).
 
(d)  The Borrower and its Subsidiaries will have outstanding no Indebtedness
other than the Revolving Credit Loans.
 
(e)  The Lender shall have received the following:
 
(i)  A pro forma consolidated balance sheet and a related pro forma consolidated
statement of income of the Borrower and its Subsidiaries as of and for the 12
Fiscal Month period most recently ended prior to the Closing Date, prepared as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of such statement of income), in form and substance
satisfactory to the Lender and certified by the chief financial officer of the
Borrower (the “Pro Forma Financial Statements”).  The Pro Forma Financial
Statements and such certificate shall confirm that (i) the Borrower had not less
than $5,100,000 of Consolidated EBITDA for the 12 Fiscal Month period most
recently ended prior to the Closing Date.
 
(ii)  The Borrower’s projections for each of the five Fiscal Years following the
Closing Date, including consolidated balance sheets and statements of income,
retained earnings and cash flows.
 
(f)  The Lender shall not have become aware, after April 1, 2007 of any new or
inconsistent information or other matter not previously disclosed to it relating
to the Borrower or the transactions contemplated by the Commitment Letter dated
as of such date addressed to the Borrower that the Lender, in its reasonable
business judgment, deems material and adverse relative to the information or
other matters disclosed to it prior to such date, including matters covered by
any third-party diligence reports, background checks or other financial,
accounting, insurance or legal review.
 
(g)  The representations and warranties contained in Section IV and all other
representations and warranties made by the Borrower and each other Loan Party
under any other Loan Document shall be true and accurate on and as of the
Closing Date as though made at and as of the Closing Date.
 
(h)  All documents and instruments required to perfect the Lender’s security
interest in the Collateral shall have been executed and delivered and, if
applicable, be in proper form for filing, in each case as contemplated by the
foregoing provisions of this Section ‎4.1, and none of the Collateral will be
subject to any other pledges, security interests or mortgages except for
Permitted Encumbrances.
 
(i)  No litigation, arbitration, proceeding or investigation shall be pending or
threatened which questions the validity or legality of the transactions
contemplated by any Loan Document or seeks a restraining order, injunction or
damages in connection therewith, or which, in the judgment of the Lender, might
adversely affect the transactions contemplated hereby or thereby or might have a
materially adverse affect on the assets, business, financial condition or
prospects of the Borrower.
 
4.2  Conditions Precedent to all Revolving Credit Loans and Letters of Credit
after the Closing Date.  The obligation of the Lender to make any Revolving
Credit Loan, to continue LIBOR Loans or to convert Revolving Credit Loans of one
Type to Revolving Credit Loans of another Type, and of the LC Issuer to issue
any Letter of Credit, in each case after the Closing Date, is further subject to
the following conditions:
 
(a)  timely receipt by the Lender of the Notice of Borrowing or Conversion with
respect to any Revolving Credit Loan, or by the LC Issuer of the Letter of
Credit Application with respect to any Letter of Credit;
 
(b)  the outstanding Revolving Credit Loans and Letters of Credit do not and,
after giving effect to any requested Revolving Credit Loan, will not exceed the
limitations set forth in Sections ‎2.1(a) and (b) and ‎3.1 hereof;
 
(c)  the representations and warranties contained in Section V hereof and all
representations and warranties made by the Borrower and each other Loan Party
under any other Loan Document shall be true and accurate in all material
respects on and as of the date of such Notice of Borrowing or Conversion or
Letter of Credit Application and on the effective date of the making,
continuation or conversion of each Revolving Credit Loan or issuance of each
Letter of Credit as though made at and as of each such date (except to the
extent that such representations and warranties expressly relate to an earlier
date in which case such representations and warranties shall be true and correct
as of such earlier date);
 
(d)  no Default or Event of Default shall have occurred and be continuing at the
time of, and immediately after, the making of such requested Revolving Credit
Loan or the issuance of such requested Letter of Credit;
 
(e)  no litigation, arbitration, proceeding or investigation shall be pending or
threatened which questions the validity or legality of the transactions
contemplated by any Loan Document or seeks a restraining order, injunction or
damages in connection therewith, or which, in the judgment of the Lender, might
adversely affect the transactions contemplated hereby or thereby or might have a
materially adverse affect on the assets, business, financial condition or
prospects of the Borrower; and
 
(f)  no change shall have occurred in any law or regulation or interpretation
thereof that, in the opinion of counsel for the Lender, would make it illegal or
against the policy of any governmental agency or authority for the Lender to
make Revolving Credit Loans hereunder or, in the opinion of counsel for the LC
Issuer, for the LC Issuer to issue Letters of Credit hereunder (as the case may
be).
 
The making, continuation or conversion of each Revolving Credit Loan and the
issuance of each Letter of Credit shall be deemed to be a representation and
warranty by the Borrower on the date of the making, continuation or conversion
of such Revolving Credit Loan as to the accuracy of the facts referred to in
subsection ‎(c) of this Section ‎4.2 and of the satisfaction of all of the
conditions set forth in this Section ‎4.2.
 
SECTION V                                
 


 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lender that:
 
5.1  Existence, Qualification and Power.  Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation, organization or formation, (b) has all requisite power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a and (c) is duly qualified and is licensed and, as applicable, in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.2  Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s organization documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Encumbrance under, or require
any payment to be made under (i) any contractual obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any law, rule or regulation.
 
5.3  Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Encumbrances granted by it pursuant to the
Security Documents, (c) the perfection or maintenance of the Encumbrances
created under the Security Documents (including the first priority nature
thereof) or (d) the exercise by the Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents.
 
5.4  Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally, and except as the remedy of specific performance
or of injunctive relief is subject to the discretion of the court before which
any proceeding therefor may be brought.
 
5.5  Financial Statements; No Material Adverse Effect.  (a)  The audited
consolidated balance sheet of the Borrower as of the end of, and the related
consolidated statements of operations, retained earnings and cash flows for, the
Fiscal Year ended December 31, 2006 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
in each case except as otherwise expressly noted therein Holdings, subject to
the absence of footnotes; (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness; and (iv) have been delivered to the Lender.
 
(b)  The unaudited consolidated and consolidating balance sheets of the Borrower
and its Subsidiaries as of the end of, and the related consolidated and
consolidating statements of operations, retained earnings and cash flows for,
the Fiscal Month ended April 1, 2007 and for the three Fiscal Months then ended
(the “Financial Statements”) (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby; (ii) fairly present
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
in each case except as otherwise expressly noted therein and subject to normal,
recurring year-end adjustments that shall not in the aggregate be material in
amount and the absence of notes thereto; and (iii) have been delivered to the
Lender.  Schedule 5.5 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date of such financial statements, including liabilities
for taxes, material commitments and Indebtedness.
 
(c)  Since the date of the Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
 
(d)  The Pro Forma Financial Statements, copies of which have been furnished to
the Lender, fairly present the consolidated and consolidating pro forma
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated and consolidating pro forma results of operations of the Borrower
and its Subsidiaries for the period ended on such date, all in accordance with
GAAP.
 
(e)  The projected financial information of the Borrower and its Subsidiaries
that has been provided by the Borrower prior to the date hereof was prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the best estimate of the
Borrower of the Borrower’s future financial condition and performance.
 
5.6  Litigation.  There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, overtly threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement, any other Loan Document, or (b)
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.
 
5.7  No Default.  No Loan Party or any Subsidiary thereof is in default under or
with respect to, or a party to, any contractual obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.8  Ownership of Property; Encumbrances; Investments.  (a) Each Loan Party and
each of its Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(b)  Schedule ‎5.8(b) sets forth a complete and accurate list of all
Encumbrances on the property or assets of each Loan Party and each of its
Subsidiaries, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Encumbrances, other
than Encumbrances set forth on Schedule ‎5.8(b), and as otherwise permitted by
Section ‎8.1.
 
(c)  Schedule ‎5.8(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the date hereof the street address, county or other relevant jurisdiction,
state, record owner and book and estimated fair value thereof.  Each Loan Party
and each of its Subsidiaries has good, marketable and insurable fee simple title
to the real property owned by such Loan Party or such Subsidiary, free and clear
of all Encumbrances, other than Encumbrances created or permitted by the Loan
Documents.
 
(d)  (i)  Schedule ‎5.8(d)(i) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessee, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee and expiration date
thereof.  Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
 
(ii)  Schedule ‎5.8(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee and expiration date thereof.  Each
such lease is the legal, valid and binding obligation of the lessee thereof,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally, and except as the remedy of specific performance
or of injunctive relief is subject to the discretion of the court before which
any proceeding therefor may be brought.
 
(e)  Schedule ‎5.8(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.
 
5.9  Environmental Compliance.
 
(a)  The Loan Parties and each of their respective Subsidiaries will comply in
all material respects with all applicable Environmental Laws in all
jurisdictions in which any of them operates now or in the future, and the Loan
Parties and each of their respective its Subsidiaries will comply in all
material respects with all such Environmental Laws that may in the future be
applicable to such Loan Party’s or any of its Subsidiaries’ business, properties
and assets.
 
(b)  If a Loan Party or any of its Subsidiaries shall (i) receive notice that
any material violation of any Environmental Law may have been committed or is
about to be committed by such Loan Party or any of its Subsidiaries, (ii)
receive notice that any administrative or judicial complaint or order has been
filed or is about to be filed against such Loan Party or any of its Subsidiaries
alleging a material violation of any Environmental Law requiring such Loan Party
or any of its Subsidiaries to take any action in connection with the release of
Hazardous Materials into the environment, (iii) receive any notice from a
federal, state or local government agency or private party alleging that such
Loan Party or any of its Subsidiaries may be liable or responsible for any
material amount of costs associated with a response to or cleanup of a release
of Hazardous Materials into the environment or any damages caused thereby, (iv)
become aware of any investigative action or proceedings by a governmental agency
or authority commenced or threatened against such Loan Party or any of its
Subsidiaries regarding any potential violation of Environmental Laws or any
spill, release, discharge or disposal of any Hazardous Material or (v) notify
any governmental agency or authority regarding any potential violation of
Environmental Laws or any spill, release, discharge or disposal of any Hazardous
Material by such Loan Party or any of its Subsidiaries, such Loan Party or such
Subsidiary shall promptly notify the Lender thereof (together with a copy of any
such notice) and of any action being or proposed to be taken with respect
thereto and thereafter shall continue to furnish to the Lender all further
notices, demands, reports and other information regarding the foregoing.
 
5.10  Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or Subsidiary
operates.
 
5.11  Taxes.  The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  No Loan Party or any Subsidiary thereof is party to
any tax sharing agreement.
 
5.12  ERISA Compliance.  (a)  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower and
each ERISA Affiliate have made all required contributions to each Plan subject
to Section 412 of the Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
 
(b)  There are no pending or, to the best knowledge of the Borrower, overtly
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)  (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither of the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither of
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither of the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.
 
5.13  Subsidiaries; Equity Interests; Loan Parties.  The Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
‎5.13, and all of the outstanding Equity Interests in such Subsidiaries have
been validly issued, are fully paid and non-assessable and are owned by a Loan
Party in the amounts specified on Part (a) of Schedule ‎5.13 free and clear of
all Encumbrances except those created under the Security Documents.  The
Borrower has no equity investments in any other corporation or entity other than
those specifically disclosed in Part (b) of Schedule ‎5.13.  All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and non-assessable.  Set forth on Part (d) of Schedule ‎5.13 is a complete
and accurate list of all Loan Parties, showing as of the Closing Date (as to
each Loan Party) the jurisdiction of its incorporation, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section ‎4.1(a)(v) is a true and
correct copy of each such document, each of which is valid and in full force and
effect.
 
5.14  Margin Regulations; Investment Company Act.  (a)  The Borrower has not
engaged and, except as permitted by Section ‎6.7(b), will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the
Federal Reserve Board), or extending credit for the purpose of purchasing or
carrying margin stock.
 
(b)  None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
5.15  Disclosure.  The Borrower has disclosed to the Lender all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
5.16  Compliance with Laws.  Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all laws, rules and
regulations and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
5.17  Intellectual Property; Licenses, Etc.  Each Loan Party and each of its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, and Schedule ‎5.17 sets forth a
complete and accurate list of all such IP Rights owned or used by each Loan
Party and each of its Subsidiaries (other than “off the shelf” software products
used in the ordinary course of business).  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any of its Subsidiaries infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18  Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.
 
5.19  Casualty, Etc.  Neither the businesses nor the properties of any Loan
Party or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
5.20  Labor Matters.  There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither of the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
 
5.21  Security Documents.  The provisions of the Security Documents are
effective to create in favor of the Lender for the benefit of the Secured
Parties a legal, valid and enforceable first priority Encumbrance (subject to
Permitted Encumbrances) on all right, title and interest of the respective Loan
Parties in the Collateral described therein.  Except for filings completed prior
to the Closing Date as contemplated hereby and by the Security Documents or
addressed in Section ‎4.1(h), no filing will be necessary to perfect or protect
such Encumbrances.
 
5.22  Compliance with OFAC Rules and Regulations.  Neither the Borrower, nor any
Subsidiary nor any Affiliate of the Borrower (i) is a Sanctioned Person, (ii)
has any assets in Sanctioned Countries, or (iii) derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  No part of the proceeds of any Loan hereunder will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
 
5.23  Foreign Assets Control Regulations, Etc.  Neither the Borrower nor any
Subsidiary is an “enemy” or an “ally of the enemy” within the meaning of Section
2 of the Trading with the Enemy Act of the United States of America (50 U.S.C.
App. §§ 1 et seq.), as amended.  Neither the Borrower nor any Subsidiary is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the Patriot Act.  Neither the Borrower nor any
Subsidiary (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of the Borrower’s knowledge, engages in any dealings
or transactions, or is otherwise associated, with any such blocked person.
 
SECTION VI
 


 
AFFIRMATIVE COVENANTS
 
The Borrower covenants that so long as any Revolving Credit Loan, Letter of
Credit or other Obligation, remains outstanding or the Lender or the LC Issuer
have any obligation to lend or to issue any Letter of Credit hereunder:
 
6.1  Financial Statements.  The Borrower shall furnish to the Lender and the
Lender:
 
(a)  as soon as available to the Borrower, but in any event within 90 days after
the end of each Fiscal Year, the consolidated and consolidating balance sheet of
the Borrower and all of its Subsidiaries as of the end of such year and related
consolidated and consolidating statements of income, retained earnings and cash
flow of the Borrower and all of its Subsidiaries for such year, prepared in
accordance with GAAP and audited and certified without qualification by the
Borrower’s Accountants in the case of such consolidated statements, and
certified by the chief financial officer of the Borrower, as the case may be, in
the case of such consolidating statements; and, concurrently with such financial
statements, a copy of the Borrower’s Accountants management report and a written
statement by the Borrower’s Accountants that, in the making of the audit
necessary for their report and opinion upon such financial statements they have
obtained no knowledge of any Default or, if in the opinion of such accountants
any such Default exists, they shall disclose in such written statement the
nature and status thereof;
 
(b)  as soon as available to the Borrower, but in any event within 45 days after
the end of each Fiscal Quarter of each Fiscal Year, a consolidated and
consolidating balance sheet of the Borrower and all its Subsidiaries as of the
end of, and related consolidated and consolidating statements of income,
retained earnings and cash flow of the Borrower and all of its Subsidiaries for,
the Fiscal Quarter then ended and portion of the Fiscal Year then ended,
prepared in accordance with GAAP and certified by the chief financial officer of
the Borrower, subject to normal, recurring year-end adjustments that shall not
in the aggregate be material in amount;
 
(c)  as soon as available to the Borrower, but in any event within 30 days
following the end of each Fiscal Month, a restaurant by restaurant statement of
revenue and  EBITDA, for such Fiscal Month, for all restaurants owned or
operated by the Borrower or its Subsidiaries (including a statement of revenue
and EBITDA comparing year over year performance for all restaurants operated for
more than one year), prepared in accordance with GAAP and certified by the chief
financial officer of the Borrower;
 
(d)  concurrently with the delivery of each financial statement pursuant to
subsections (a) and (b) of this Section ‎6.1, a report in substantially the form
of Exhibit E hereto signed on behalf of the Borrower by its chief financial
officer;
 
(e)  at least fifteen (15) days prior to the first day of each Fiscal Year, the
Borrower’s projections for such Fiscal Year, prepared on a Fiscal Monthly basis
and including consolidated balance sheets and statements of income, retained
earnings and cash flows;
 
(f)  commencing with Fiscal Year 2007, and concurrently with its filing, true
and correct copies of the Borrower’s federal and state tax returns and each
amendment thereto;
 
(g)  promptly after the receipt thereof by the Borrower, copies of any reports
(including any so-called management letters) submitted to the Borrower by
independent public accountants in connection with any annual or interim review
of the accounts of the Borrower and/or its Subsidiaries made by such
accountants;
 
(h)  promptly after the same are delivered to its stockholders or the Securities
and Exchange Commission, copies of all proxy statements, financial statements
and reports as the Borrower shall send to its stockholders or as the Borrower
may file with the Securities and Exchange Commission or any Governmental
Authority at any time having jurisdiction over the Borrower or its Subsidiaries;
and
 
(i)  from time to time, such other financial data and information about the
Borrower or its Subsidiaries as the Lender may reasonably request, including,
without limitation, periodic sales reports relating to restaurants and any
accounts receivables information (including aging).
 
6.2  Conduct of Business.  (a)  The Borrower and each of its Subsidiaries shall
duly observe and comply in all material respects with all material contracts and
with all applicable laws, regulations, decrees, orders, judgments and valid
requirements of any Governmental Authorities applicable to their corporate
existence, rights and franchises, to the conduct of their business and to their
property and assets (including without limitation all Environmental Laws and
ERISA), except in any case where the failure to observe and comply would not
have a material adverse effect on the business, financial condition, assets or
properties of the Borrower and its Subsidiaries taken as a whole, and shall
maintain and keep in full force and effect and comply in all material respects
with all licenses and permits necessary to the proper conduct of their business.
 
(b)  The Borrower and each of its Subsidiaries shall, except as otherwise
permitted by this Agreement, maintain their corporate or other entity type
existence, comply with their respective charters, by-laws limited partnership
agreements and other organizational documents, observe all corporate and other
entity type formalities in their governance (including holding regular board of
directors and shareholders meetings, maintaining accurate corporate records,
maintaining separate accounts) and remain or engage substantially in the same
business as that in which they are now engaged and in no unrelated business.
 
6.3  Maintenance and Insurance.
 
(a)  The Borrower and each of its Subsidiaries shall maintain their properties
in good repair, working order and condition as required for the normal conduct
of their business.
 
(b)  The Borrower and each of its Subsidiaries shall at all times maintain
liability, casualty and business interruption insurance on their properties
(including all Collateral) with financially sound and reputable insurers in such
amounts and with such coverages, endorsements, deductibles and expiration dates
as the officers of the Borrower may determine in the exercise of their
reasonable judgment deem to be adequate, as are customary in the industry for
companies of established reputation engaged in the same or similar business and
owning or operating similar properties and as shall be reasonably satisfactory
to the Lender.  The Lender shall be named as loss payee, additional insured
and/or mortgagee under such insurance as the Lender shall reasonably require
from time to time, and the Borrower shall provide to the Lender lender’s loss
payable endorsements in form and substance reasonably satisfactory to the
Lender.  In addition, the Lender shall be given thirty (30) days advance notice
of any cancellation of insurance.  In the event of failure to provide and
maintain insurance as herein provided, the Lender may, at its option, obtain
such insurance and charge the amount thereof to the Borrower as a Revolving
Credit Loan.  The Borrower shall furnish to the Lender certificates or other
evidence satisfactory to the Lender of compliance with the foregoing insurance
provisions.  The Lender shall not, by the fact of approving, disapproving or
accepting any such insurance, incur any liability for the form or legal
sufficiency of insurance contracts, solvency of insurance companies or payment
of law suits, and the Borrower hereby expressly assumes full responsibility
therefor and liability, if any, thereunder.
 
6.4  Taxes.  The Borrower shall pay or cause to be paid all taxes, assessments
or governmental charges on or against it or any of its Subsidiaries or their
properties on or prior to the time when they become delinquent; except for any
tax, assessment or charge that is being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been established
and are being maintained in accordance with GAAP if no Encumbrance shall have
been filed (the enforcement of which shall not have been stayed) to secure such
tax, assessment or charge.
 
6.5  Inspection Rights.  The Borrower shall, and shall cause each of its
Subsidiaries to, permit any authorized representatives designated by the Lender
to visit and inspect any of the properties of the Borrower or of any of its
Subsidiaries, to inspect, copy and take extracts from their financial and
accounting records, and to discuss their affairs, finances and accounts with
their officers, and independent public accountants (provided that the Borrower
may, if it so chooses, be present at or participate in any such discussion), all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested or at any time or from time to time
following the occurrence and during the continuation of an Event of Default.
 
6.6  Maintenance of Books and Records.  The Borrower and each of its
Subsidiaries shall keep adequate books and records of account, in which true and
complete entries will be made reflecting all of their business and financial
transactions, and such entries will be made in accordance with GAAP consistently
applied and applicable law.
 
6.7  Use of Proceeds.
 
(a)  The Borrower will use the proceeds of the Revolving Credit Loans to repay
the outstanding extensions of credit under the Existing Credit Agreement and
other outstanding Indebtedness of the Borrower for borrowed money.  The
remainder of the Revolving Credit Loans shall be available, subject to the terms
of the Loan Documents, for working capital, to finance Capital Expenditures and
for other general corporate purposes and to pay fees and expenses associated
with the transactions contemplated hereby.
 
(b)  Except as set forth in the following sentence, no portion of any Revolving
Credit Loan shall be used for the “purpose of purchasing or carrying” any
“margin stock” or “margin security” as such terms are used in Regulations T, U
and X of the Board of Governors of the Federal Reserve System (“Regulations T, U
and X”), or otherwise in violation of such regulations. The Borrower may use
proceeds from the Revolving  Credit Loans to purchase "margin stock" or "margin
security" as such term is used in Regulations T, U or X in connection solely
with the repurchase by the Borrower of its common stock to the extent permitted
by Section ‎8.6(c), provided that (i) immediately upon giving effect to any
purchase of such "margin stock" or "margin security", there are no violations of
Regulations T, U or X, and (ii) the Borrower shall complete in all respects any
required forms (including, without limitation, Form FR U-1 and amendments
thereto), with all attachments thereto (including a then current list of
collateral which adequately supports all credit extended hereunder) pursuant to
Regulations T, U or X and deliver such forms in a timely manner to the Lender.
 
6.8  Further Assurances.  At any time and from time to time the Borrower shall,
and shall cause each of its Subsidiaries to, execute and deliver such further
documents and take such further action as may reasonably be requested by the
Lender to effect the purposes of the Loan Documents.
 
6.9  Notification Requirements.  The Borrower shall furnish to the Lender:
 
(a)  promptly upon becoming aware of the existence of any condition or event
that constitutes a Default, written notice thereof specifying the nature and
duration thereof and the action being or proposed to be taken with respect
thereto;
 
(b)  promptly upon becoming aware of any litigation or of any investigative
proceedings by a Governmental Authority commenced or threatened against the
Borrower or any of its Subsidiaries of which either has notice, the outcome of
which could reasonably be expected to have a materially adverse effect on the
assets, business or prospects of the Borrower alone or the Borrower and its
Subsidiaries on a consolidated basis, written notice thereof and the action
being or proposed to be taken with respect thereto; and
 
(c)  promptly after becoming aware of any occurrence or any condition affecting
the Borrower or any Subsidiary of the Borrower which could reasonably be
expected to constitute a material adverse change in or which could reasonably be
expected to have a material adverse effect on the business, properties or
condition (financial or otherwise) of the Borrower alone or the Borrower and its
Subsidiaries, taken as a whole, written notice thereof.
 
6.10  ERISA Reports.
 
(a)  Each Plan shall comply in all material respects with ERISA and the Code,
except to the extent failure to comply in any instance would not have a material
adverse effect on the business, financial condition or operations of the
Borrower and its Subsidiaries taken as a whole.
 
(b)  With respect to any Plan, the Borrower shall, or shall cause its Affiliates
to, furnish to the Lender promptly (i) as soon as possible and in any event
within 10 days after the Borrower or any of its ERISA Affiliates know that any
ERISA Event has occurred or is expected to occur, a statement of the chief
financial officer of the Borrower, describing such ERISA Event, including copies
of any notice concerning an ERISA Event received from PBGC, a plan
administrator, or from a Multiemployer Plan sponsor, and the action, if any, the
Borrower or such ERISA Affiliate proposes to take with respect thereto; and (ii)
promptly after filing thereof, a copy of the annual report of each Pension Plan
(Form 5500 or comparable form) required to be filed with the IRS and/or the
Department of Labor.  Promptly after the adoption of any Pension Plan, the
Borrower shall notify the Lender of such adoption.
 
6.11  Environmental Compliance.
 
(a)  The Borrower and its Subsidiaries will comply in all material respects with
all applicable Environmental Laws in all jurisdictions in which any of them
operates now or in the future, and the Borrower and its Subsidiaries will comply
in all material respects with all such Environmental Laws that may in the future
be applicable to the Borrower’s or any of its Subsidiaries’ business, properties
and assets.
 
(b)  If the Borrower or any Subsidiary of the Borrower shall (i) receive notice
that any material violation of any Environmental Law may have been committed or
is about to be committed by the Borrower or any Subsidiary of the Borrower, (ii)
receive notice that any administrative or judicial complaint or order has been
filed or is about to be filed against the Borrower or any Subsidiary of the
Borrower alleging a material violation of any Environmental Law requiring the
Borrower or any Subsidiary of the Borrower to take any action in connection with
the release of Hazardous Materials into the environment, (iii) receive any
notice from a federal, state or local government agency or private party
alleging that the Borrower or any Subsidiary of the Borrower may be liable or
responsible for any material amount of costs associated with a response to or
cleanup of a release of Hazardous Materials into the environment or any damages
caused thereby, (iv) become aware of any investigative proceedings by a
governmental agency or authority commenced or threatened against the Borrower or
any of its Subsidiaries regarding any potential material violation of
Environmental Laws or any spill, release, discharge or disposal of any Hazardous
Material or (v) notify any Governmental Authority regarding any potential
material violation of Environmental Laws or any spill, release, discharge or
disposal of any Hazardous Material by the Borrower or a Subsidiary of the
Borrower, the Borrower shall promptly notify the Lender thereof (together with a
copy of any such notice) and of any action being or proposed to be taken with
respect thereto and thereafter shall continue to furnish to the Lender all
further notices, demands, reports and other information regarding the foregoing.
 
6.12  Covenant to Guarantee Obligations and Give Security.  (a) Upon the
formation or acquisition of any new direct or indirect Subsidiary by any Loan
Party, then the Borrower shall, at the Borrower’s expense:
 
(i)  within 10 days after such formation or acquisition, cause such Subsidiary
(other than any CFC or a Subsidiary that is held directly or indirectly by a
CFC), and cause each direct and indirect parent of such Subsidiary (if it has
not already done so), to duly execute and deliver to the Lender a Guaranty;
 
(ii)  within 10 days after such formation or acquisition, furnish to the Lender
a description of the real and personal properties of such Subsidiary, in detail
reasonably satisfactory to the Lender;
 
(iii)  within 15 days after such formation or acquisition, cause such Subsidiary
(other than any CFC or a Subsidiary that is held directly or indirectly by a
CFC) and each direct and indirect parent of such Subsidiary (if it has not
already done so) to duly execute and deliver to the Lender, Intellectual
Property Security Agreement Supplements and other security agreements and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Lender (including delivery of all Pledged Equity in and of such Subsidiary
(except that the Pledged Equity shall be limited to 65% of the equity of such
Subsidiary in the case of a CFC or a Subsidiary that is held directly or
indirectly by a CFC), and other instruments of the type specified in Section
‎4.1(a)(iii)), securing payment of all the Obligations of such Subsidiary or
such parent, as the case may be, under the Loan Documents and constituting
Encumbrances on all such personal properties;
 
(iv)  deliver to the Lender, within 15 days after such formation or acquisition,
landlord waivers, estoppel and consent agreements, each in form and substance
satisfactory to the Lender, executed by each of the lessors of any of the leased
real properties of such Subsidiary (other than any CFC or a Subsidiary that is
held directly or indirectly by a CFC);
 
(v)  within 30 days after such formation or acquisition, cause such Subsidiary
(other than any CFC or a Subsidiary that is held directly or indirectly by a
CFC) and each direct and indirect parent of such Subsidiary (if it has not
already done so) to take whatever action (including the filing of Uniform
Commercial Code financing statements and the giving of notices) as may be
reasonably necessary or advisable in the reasonable opinion of the Lender to
vest in the Lender (or in any representative of the Lender designated by it)
valid and subsisting Encumbrances on the properties purported to be subject to
the Intellectual Property Security Agreement Supplements and security agreements
and pledge agreements delivered pursuant to this Section ‎6.12, enforceable
against all third parties in accordance with their terms; and
 
(vi)  within 60 days after such formation or acquisition, deliver to the Lender,
upon the request of the Lender in its sole discretion, a signed copy of a
favorable opinion, addressed to the Lender, of counsel for the Loan Parties
acceptable to the Lender as to the matters contained in clauses ‎(i), ‎(iii) and
‎(v) above, and as to such other matters as the Lender may reasonably request.
 
(b)  Upon the acquisition of any property by the Borrower or any Subsidiary, if
such property, in the reasonable judgment of the Lender, shall not already be
subject to a perfected first priority security interest in favor of the Lender,
then the Borrower shall, at the Borrower’s expense:
 
(i)  within 10 days after such acquisition, furnish to the Lender a description
of the property so acquired in detail satisfactory to the Lender,
 
(ii)  within 15 days after such acquisition, deliver to the Lender landlord
waivers, estoppel and consent agreements, each in form and substance
satisfactory to the Lender, executed by each of the lessors of any newly
acquired leased real properties,
 
(iii)  within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Lender, Intellectual Property Security Agreement
Supplements as requested by the Lender and other security agreements and pledge
agreements, as specified by and in form and substance satisfactory to the
Lender, securing payment of all the Obligations of the applicable Loan Party
under the Loan Documents and constituting Encumbrances on all such properties,
 
(iv)  within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) may be reasonably necessary or advisable
in the reasonable opinion of the Lender to vest in the Lender (or in any
representative of the Lender designated by it) valid and subsisting Encumbrances
on such property, enforceable against all third parties, and
 
(v)  within 60 days after such acquisition, deliver to the Lender, upon the
request of the Lender in its sole discretion, a signed copy of a favorable
opinion, addressed to the Lender, of counsel for the Loan Parties reasonably
acceptable to the Lender as to the matters contained in clauses ‎(iii) and ‎(iv)
above and as to such other matters as the Lender may reasonably request.
 
(c)  Upon the request of the Lender following the occurrence and during the
continuance of a Default, the Borrower shall, at the Borrower’s expense:
 
(i)  within 10 days after such request, furnish to the Lender a description of
the real and personal properties of the Loan Parties and their respective
Subsidiaries in detail satisfactory to the Lender,
 
(ii)  within 15 days after such request, duly execute and deliver, and cause
each Loan Party (if it has not already done so) to duly execute and deliver, to
the Lender, Intellectual Property Security Agreement Supplements and other
security agreements and pledge agreements, as specified by and in form and
substance satisfactory to the Lender (including delivery of all Pledged Equity
in and of such Subsidiary, and other instruments of the type specified in
Section ‎4.1(a)(iii)), securing payment of all the Obligations of the applicable
Loan Party under the Loan Documents and constituting Encumbrances on all such
properties,
 
(iii)  within 30 days after such request, take, and cause each Loan Party to
take, whatever action (including the filing of Uniform Commercial Code financing
statements and the giving of notices) as may be necessary or advisable in the
opinion of the Lender to vest in the Lender (or in any representative of the
Lender designated by it) valid and subsisting Encumbrances on the properties
purported to be subject to the Intellectual Property Security Agreement
Supplements and security agreements and pledge agreements delivered pursuant to
this Section ‎6.12, enforceable against all third parties in accordance with
their terms, and
 
(iv)  within 60 days after such request, deliver to the Lender, upon the request
of the Lender in its sole discretion, a signed copy of a favorable opinion,
addressed to the Lender, of counsel for the Loan Parties acceptable to the
Lender as to the matters contained in clauses ‎(ii) and ‎(iii) above, and as to
such other matters as the Lender may reasonably request.
 
(d)  At any time upon request of the Lender, the Borrower shall promptly execute
and deliver any and all further instruments and documents and take all such
other action as the Lender may reasonably deem necessary or desirable in
obtaining the full benefits of, or (as applicable) in perfecting and preserving
the Encumbrances of, such guaranties, deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
Intellectual Property Security Agreement Supplements and other security
agreements and pledge agreements.
 
(e)  Any Subsidiary (other than a CFC or a Subsidiary that is held directly or
indirectly by a CFC) that is not a Loan Party on the date hereof shall become a
Loan Party within 90 days after the Closing Date, unless it is thereafter merged
with a Loan Party in accordance with Section ‎8.4‎(a).
 
6.13  Cash Collateral Accounts.  Within one hundred twenty (120) days after the
Closing Date the Borrower will establish and maintain, and cause each of the
other Loan Parties to maintain, its depository and disbursement accounts and
treasury management relationships with Wells Fargo pursuant to a Secured Cash
Management Agreement.
 
6.14  Release of Real Estate Liens.   Within sixty (60) days after the Closing
Date the Borrower shall have obtained and filed, in the appropriate
jurisdictions, executed terminations of all liens with respect to any real
estate, whether fee or leasehold, under the Existing Credit Agreement.
 
6.15  Casa Ole of Louisiana, Inc..  Within sixty (60) days after the Closing
Date the Borrower shall deliver evidence reasonably satisfactory to the Lender
that Casa Ole of Louisiana, Inc., a Subsidiary of the Borrower, is in good
standing in its jurisdiction of formation and any foreign jurisdictions in which
it conducts business.
 
SECTION VII
 


 
FINANCIAL COVENANTS
 
The Borrower covenants that so long as any Revolving Credit Loan, Letter of
Credit or other Obligation (other than contingent indemnification obligations),
remains outstanding or the Lender or the LC Issuer have any obligation to make
any Revolving Credit Loan or issue any Letter of Credit hereunder:
 
7.1  Financial Covenants.
 
(a)  Total Leverage Ratio.  The Borrower will not permit the Total Leverage
Ratio as of the end of any Fiscal Quarter ending during the periods set forth
below to be greater than the ratio set forth below opposite such period:
 
Period
Maximum Total
Leverage Ratio
Closing Date through the end of the 2nd Fiscal Quarter of Fiscal Year 2009
(provided that the Measurement Period shall be the Closing Date through the end
of such Fiscal Quarter)
2.00:1.00
3rd Fiscal Quarter of Fiscal Year 2009 and thereafter
1.50:1.00



(b)  Consolidated Fixed Charge Coverage Ratio.  The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any Fiscal Quarter of
the Borrower during the periods set forth below to be less than the ratio set
forth below opposite such period:
 
Period
Minimum Consolidated Fixed Charge Coverage Ratio
Closing Date through the end of the 2nd Fiscal Quarter of Fiscal Year 2009
1.15:1.00
3rd Fiscal Quarter of Fiscal Year 2009 and thereafter
1.20:1.00



(c)  Minimum Consolidated EBITDA.
 
(i)  The Borrower will not permit the Consolidated EBITDA of the Borrower as of
the end of any period set forth below to be less than the amount set forth below
opposite such period:
 


Period
Minimum Consolidated EBITDA
Closing Date through the end of the 2nd Fiscal Quarter of Fiscal Year 2007
(provided that the Measurement Period shall be the Closing Date through the end
of such Fiscal Quarter)
$1,200,000
Closing Date through the end of the 3rd Fiscal Quarter of Fiscal Year 2007
(provided that the Measurement Period shall be the Closing Date through the end
of such Fiscal Quarter)
$2,400,000
Closing Date through the end of the 4th Fiscal Quarter of Fiscal Year 2007
(provided that the Measurement Period shall be the Closing Date through the end
of such Fiscal Quarter)
$3,450,000
Closing Date through the end of the 1st Fiscal Quarter of Fiscal Year 2008
(provided that the Measurement Period shall be the Closing Date through the end
of such Fiscal Quarter)
$4,750,000



 
(ii)  The Borrower will not permit the Consolidated EBITDA of the Borrower as of
the end of any 12 Fiscal Month period during the periods set forth below to be
less than the amount set forth below opposite such period:
 
Period
Minimum Consolidated EBITDA
2nd Fiscal Quarter of Fiscal Year 2008 through 4th  Fiscal Quarter of Fiscal
Year 2008
$5,150,000
1st Fiscal Quarter of Fiscal Year 2009 through 4th  Fiscal Quarter of Fiscal
Year 2009
$5,800,000
1st Fiscal Quarter of Fiscal Year 2010 through 4th  Fiscal Quarter of Fiscal
Year 2010
$6,250,000
Thereafter
$6,750,000



 


SECTION VIII
 


 
NEGATIVE COVENANTS
 
The Borrower covenants that so long as any Revolving Credit Loan, Letter of
Credit or other Obligation, remains outstanding or the Lender or the LC Issuer
have any obligation to make any Revolving Credit Loan or to issue any Letter of
Credit hereunder:
 
8.1  Indebtedness.  Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume, guarantee or be or remain liable with respect to any
Indebtedness other than the following:
 
(a)  Obligations;
 
(b)  Indebtedness for taxes, assessments or governmental charges to the extent
that payment therefor shall at the time not be required to be made in accordance
with Section ‎6.4;
 
(c)  current liabilities on open account for the purchase price of services,
materials and supplies incurred by the Borrower in the ordinary course of
business (not as a result of borrowing), so long as all of such open account
current liabilities shall be promptly paid and discharged when due or in
conformity with customary trade terms and practices, except for any such open
account Indebtedness which is being contested in good faith by the Borrower, as
to which adequate reserves required by GAAP have been established and are being
maintained and as to which no Encumbrance has been placed on any property of the
Borrower or any of its Subsidiaries (other than Permitted Encumbrances);
 
(d)  Guarantees permitted under Section ‎8.2 hereof;
 
(e)  Indebtedness of any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary of the Borrower;
 
(f)  Indebtedness existing as of the date of this Agreement and disclosed on
Schedule 8.1(f) and renewals and refinancings thereof, but not any increase in
the principal amounts thereof;
 
(g)  Subordinated Debt; and
 
(h)  Indebtedness (of a type of described in subclauses (a), (e), (f) or (h) of
the term Indebtedness) of the Borrower incurred in the ordinary course of
business for Capital Expenditures, provided that such Indebtedness does not
exceed $100,000 in the aggregate at any time outstanding.
 
8.2  Contingent Liabilities.  Neither the Borrower nor any of its Subsidiaries
shall create, incur, assume, guarantee or be or remain liable with respect to
any Guarantees other than (i) any Guaranty, and (ii) Guarantees resulting from
the endorsement of negotiable instruments for deposit or collection in the
ordinary course of business.
 
8.3  Encumbrances.  Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume or suffer to exist any mortgage, pledge, security
interest, lien or other charge or encumbrance of any kind, including the lien or
retained security title of a conditional vendor upon or with respect to any of
its property or assets (“Encumbrances”), or assign or otherwise convey any right
to receive income, including the sale or discount of accounts receivable with or
without recourse, except the following (“Permitted Encumbrances”):
 
(a)  Encumbrances created under the Security Documents;
 
(b)  liens for taxes, fees, assessments and other governmental charges to the
extent that payment of the same may be postponed or is not required in
accordance with the provisions of Section ‎6.4;
 
(c)  landlords’ and lessors’ liens in respect of rent not in default or liens in
respect of pledges or deposits under workmen’s compensation, unemployment
insurance, social security laws, or similar legislation (other than ERISA) or in
connection with appeal and similar bonds incidental to litigation; mechanics’,
warehouseman’s, laborers’ and materialmen’s and similar liens, if the
obligations secured by such liens are not then delinquent for more than 30 days
or are being contested in good faith by appropriate proceedings and with respect
to which adequate reserves have been established and are being maintained in
accordance with GAAP; liens securing the performance of bids, tenders, contracts
(other than for the payment of money); and liens securing statutory obligations
or surety, indemnity, performance, or other similar bonds incidental to the
conduct of the Borrower’s or any of its Subsidiaries’ business in the ordinary
course and that do not in the aggregate materially detract from the value of
their property or materially impair the use thereof in the operation of their
business;
 
(d)  judgment liens securing judgments that (i) are fully covered by insurance,
and (ii) shall not have been in existence for a period longer than 30 days after
the creation thereof or, if a stay of execution shall have been obtained, for a
period longer than 10 days after the expiration of such stay;
 
(e)  rights of lessors under Capitalized Leases, to the extent such Capitalized
Leases are permitted hereunder;
 
(f)  easements, rights of way, restrictions and other similar charges or
Encumbrances relating to real property and not interfering in a material way
with the ordinary conduct of the Borrower’s business;
 
(g)  Encumbrances constituting a renewal, extension or replacement of any
Permitted Encumbrance; and
 
(h)  Encumbrances securing Indebtedness for Capital Expenditures to the extent
such Indebtedness is permitted by Section ‎8.1(h), provided that (i) each
Encumbrance is given solely to secure the purchase price of the property which
is the subject of such Capital Expenditure, does not extend to any other
property and is given at the time of acquisition of the property, and (ii) the
Indebtedness secured thereby does not exceed the lesser of the cost of such
property or its fair market value at the time of acquisition.
 
8.4  Merger; Sale or Lease of Assets; Liquidation.
 
(a)  The Borrower shall not, and shall not permit any Subsidiary to, merge or
consolidate into or with any other Person or entity or liquidate or dissolve,
other than a merger of a Subsidiary into another Subsidiary or into the Borrower
(or a liquidation of a Subsidiary into another Subsidiary or into the Borrower
under Section 332 of the Code) or in connection with a Permitted Acquisition,
provided that both immediately before and immediately after any such merger, no
Default shall have occurred and be continuing.
 
(b)  The Borrower shall not, and shall not permit any Subsidiary to, Dispose of
any assets or properties, other than
 
(i)  sales of Qualified Investments, inventory and obsolete or worn out
furniture, fixtures and equipment, in each case in the ordinary course of
business and consistent with past practices,
 
(ii)  Dispositions for fair value by the Borrower or its Subsidiaries not
otherwise permitted under this Section ‎8.4(b); provided that (A) at the time of
such Disposition, no Default shall exist or would result from such Disposition,
(B) the aggregate book value of all property Disposed of in reliance on this
clause ‎(ii) shall not exceed $250,000 in the aggregate between the Closing Date
and the Maturity Date, and (C) the purchase price for such asset shall be paid
to the Borrower or such Subsidiary solely in cash.
 
8.5  Subsidiaries.  The Borrower shall not permit any of its Subsidiaries to
issue any additional shares of their capital stock or other equity securities,
any options therefor or any securities convertible thereto other than to the
Borrower.  Neither the Borrower nor any of its Subsidiaries shall sell, transfer
or otherwise dispose of any of the capital stock or other equity securities of a
Subsidiary, except to the Borrower or any of its Subsidiaries.  The Borrower
shall not, and shall not permit any of its Subsidiaries to, create or suffer to
exist any consensual Encumbrances or restrictions on the ability of any
Subsidiary of the Borrower to pay dividends or make any other distributions on
its equity interests held by the Borrower or pay any Indebtedness owed to the
Borrower or any Subsidiary of the Borrower or to make loans or advances or
transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower.
 
8.6  Restricted Payments.  The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except
 
(a)  Subsidiaries of the Borrower may declare and pay dividends to the Borrower;
 
(b)  compensation paid to employees, officers and directors in the ordinary
course of business and consistent with prudent business practices; and
 
(c)  the Borrower may from time to time make repurchases of its common stock in
an aggregate amount not to exceed $2,000,000 in any Fiscal Year, provided that
at the time any such repurchase is proposed to be made, and after giving effect
thereto, (i) no Default shall have occurred and be continuing or shall occur by
reason of the making of such repurchase, (ii) the Borrower shall be in
compliance with all financial covenants under Section VII, and (iii) the
Borrower shall be Solvent and the Lender shall have received a certificate of
the Borrower, certified by its chief financial officer, certifying that the
Borrower will be Solvent after giving effect to the share repurchase (and
providing such evidence thereof as the Lender may require).
 
8.7  Investments; Purchases of Assets.  Neither the Borrower nor any of its
Subsidiaries shall make or maintain any Investments or purchase or otherwise
acquire any material amount of assets other than:
 
(a)  Investments existing on the date hereof in Subsidiaries as described on
Schedule ‎5.8(e);
 
(b)  Qualified Investments;
 
(c)  purchases of inventory in the ordinary course of business;
 
(d)  normal trade credit extended in the ordinary course of business and
consistent with prudent business practice;
 
(e)  Indebtedness permitted by Section ‎8.1(e);
 
(f)  advances to employees for business related expenses to be incurred in the
ordinary course of business and consistent with past practices in an amount not
to exceed $250,000 in the aggregate outstanding at any one time, provided that
advances to any single employee shall not exceed $50,000 in the aggregate;
 
(g)  advances to Guarantors for the purposes of (i) Capital Expenditures, or
(ii) Permitted Acquisitions; provided that in either case immediately prior to
and after giving effect to such advances no Default shall have occurred and be
continuing; and
 
(h)  Permitted Acquisitions; provided that
 
(A)  immediately prior to and after giving effect to any such acquisition, no
Default shall have occurred and be continuing, and the Borrower shall have
delivered to the Lender a pro forma compliance certificate demonstrating
compliance with Section ‎7.1 (after giving effect to such acquisition) and
certifying that no Default or Event of Default would exist after giving effect
to such acquisition;
 
(B)  the representations and warranties made by the Loan Parties in the Loan
Documents shall be true and correct in all material respects at and as if made
as of the date of such acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date;
 
(C)  the Lender shall have notified the Borrower that the Lender’s due diligence
review of such acquisition has been completed and that the results thereof are
satisfactory and
 
(D)  the consummation of such acquisition of the Acquired Person has occurred
within 180 days after the notification from the Lender, as provided in the
immediately preceding clause (C) above.
 
8.8  ERISA Compliance.  Neither the Borrower nor any of its ERISA Affiliates nor
any Plan shall (i) engage in any Prohibited Acquisition which would have a
material adverse effect on the business, financial condition or operations of
the Borrower and its Subsidiaries taken as a whole, (ii) incur any “accumulated
funding deficiency” (within the meaning of Section 412(a) of the Code and
Section 302 of ERISA) whether or not waived, (iii) permit to exist any material
amount of “unfunded benefit liabilities” (within the meaning of Section
4001(a)(18) of ERISA, (iv) terminate any Pension Plan in a manner which could
result in the imposition of a lien on any property of the Borrower or any of its
Subsidiaries, (v) fail to make any required contribution to any Multiemployer
Plan or (vi) completely or partially withdraw from a Multiemployer Plan if such
complete or partial withdrawal will result in any material withdrawal liability
under Title IV of ERISA.
 
8.9  Transactions with Affiliates.  The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into any purchase,
sale, lease or other transaction with any Affiliate except (i) transactions in
the ordinary course of business on terms that are no less favorable to the
Borrower than those which might be obtained at the time in a comparable
arm’s-length transaction with any Person who is not an Affiliate and (ii)
employment contracts with senior management of the Borrower entered into in the
ordinary course of business and consistent with prudent business
practices.  Notwithstanding the foregoing, the Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, pay any management,
consulting, overhead, indemnity, guarantee or other similar fee or charge to any
Affiliate.
 
8.10  Fiscal Year.  The Borrower and its Subsidiaries shall not change their
Fiscal Year without the prior written consent of the Lender.
 
SECTION IX
 


 
DEFAULTS
 
9.1  Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)  Non-Payment.  The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Revolving
Credit Loan or any LC Disbursement or deposit any funds as cash collateral in
respect of the Maximum Drawing Amount, or (ii) pay within three (3) days after
the same becomes due, any interest on any Revolving Credit Loan or on any LC
Disbursement, or any fee due hereunder, or (iii) pay within five (5) days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)  Specific Covenants.  (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections ‎6.1(a), ‎(b), ‎(c), ‎(d),
‎(h) or ‎(i), Sections ‎6.2(b), ‎6.3, ‎6.5, ‎6.6, ‎6.7, ‎6.8, ‎6.9, ‎6.12, ‎6.13
or Section VII or VIII, (ii) any of the Guarantors fails to perform or observe
any term, covenant or agreement contained in any Guaranty or (iii) any of the
Loan Parties fails to perform or observe any term, covenant or agreement
contained in Sections 3 or 4 of the Security Agreement to which it is a party;
or
 
(c)  Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section ‎9.1(a) or ‎9.1(b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or
 
(d)  Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or misleading when made or deemed made; or
 
(e)  Cross-Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Agreements)
having an aggregate principal amount (including undrawn committed or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $100,000, or (B) fails to observe or
perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Agreement an Early Termination Date (as defined in such
Swap Agreement) resulting from (A) any event of default under such Swap
Agreement as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Agreement) or (B) any Termination Event (as so
defined) under such Swap Agreement as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than $100,000; or (iii) the Borrower or any Loan Party shall fail to
pay when due (after any applicable period of grace) any amount payable under one
or more agreements for the use of real or personal property requiring aggregate
payments in excess of $100,000 in any twelve month period, or fail to observe or
perform any term, covenant or agreement or relating to such agreement(s) for the
use of real or personal property, and the result of any such failure is to
permit any other party to such agreement(s) to exercise remedies under or
terminate such agreement(s) prior to the expiration date thereof; or
 
(f)  Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any
bankruptcy, insolvency, reorganization, receivership or other debtor relief law,
or makes an assignment for the benefit of creditors; or applies for or consents
to the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any bankruptcy, insolvency,
reorganization, receivership or other debtor relief law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)  Inability to Pay Debts; Attachment.  (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)  Judgments.  There is entered against any Loan Party or any Subsidiary
thereof (i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding $100,000 (to
the extent not covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days while such judgment shall
not have been discharged during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)  ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $100,000, or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $100,000; or
 
(j)  Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)  Change of Control.  There occurs any Change of Control; or
 
(l)  Security Documents.  Any Security Document after delivery thereof pursuant
to Section ‎4.1 or ‎6.12 shall for any reason (other than pursuant to the terms
thereof or solely as a result of action or inaction of the secured party
thereunder) cease to create a valid and perfected first priority Encumbrance
(subject to Permitted Encumbrances) on the Collateral purported to be covered
thereby.
 
9.2  Remedies upon Event of Default.  If any Event of Default occurs and is
continuing, the Lender may take any or all of the following actions:
 
(a)  declare the Commitment of the Lender to make Revolving Credit Loans and any
obligation of the LC Issuer to issue or extend any Letter of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)  declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;
 
(c)  require that the Borrower Cash Collateralize the Maximum Drawing Amount;
and
 
(d)  exercise on behalf of itself, the Lender and the LC Issuer all rights and
remedies available to it, the Lender and the LC Issuer under the Loan Documents;
 
provided, however, that upon the occurrence of an Event of Default described in
Section ‎9.1(f), immediately and automatically, the obligation of the Lender to
make Revolving Credit Loans and any obligation of the LC Issuer to issue or
extend any Letter of Credit shall automatically terminate, the unpaid principal
amount of all outstanding Revolving Credit Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the Maximum Drawing Amount as
aforesaid shall automatically become effective, in each case without further act
of the Lender.
 
9.3  Application of Funds.  After the exercise of remedies provided for in
Section ‎9.2 (or after the Revolving Credit Loans have automatically become
immediately due and payable and the Maximum Drawing Amount has automatically
been required to be Cash Collateralized as set forth in the proviso to Section
‎9.2), any amounts received on account of the Obligations shall be applied by
the Lender in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Lender ) payable to the Lender in its capacity
as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lender and the LC Issuer (including fees, charges
and disbursements of counsel to the Lender and the LC Issuer, including fees and
time charges for attorneys who may be employees of the Lender or the LC Issuer)
and amounts payable under Sections ‎2.9, ‎2.11, ‎2.12, ‎2.13 and ‎2.14, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Revolving Credit Loans, LC
Disbursements and other Obligations, ratably among the Lender and the LC Issuer
in proportion to the respective amounts described in this clause Third payable
to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, LC Disbursements and amounts owing
under Eligible Swap Agreements, ratably among the Lender, the LC Issuer and the
Swap Banks in proportion to the respective amounts described in this clause
Fourth held by them;
 
Fifth, to the Lender for the account of the LC Issuer, to Cash Collateralize the
Maximum Drawing Amount;
 
Sixth , to payment of that portion of the Obligations constituting unpaid
amounts owing under Secured Cash Management Agreements, ratably among the Cash
Management Banks in proportion to the respective amounts described in this
clause Sixth held by them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section ‎3.2, amounts used to Cash Collateralize the Maximum Drawing
Amount pursuant to clause Fifth above shall be applied to satisfy drawings under
the then outstanding Letters of Credit as they occur.  If any amount remains on
deposit as cash collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
 
SECTION X
 


 
ASSIGNMENT AND PARTICIPATION
 
10.1  Successors and Assigns.  (a)  Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither of the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Lender.  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Lender and the LC
Issuer) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)  Assignments by Lender.  The Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Loans
(including for purposes of this Section ‎10.1(b), participations in the Maximum
Drawing Amount) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)  Required Consents.  No consent shall be required for any assignment except:
 
(A)  the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to the
Lender, an Affiliate of the Lender or an Approved Fund; and
 
(B)  the consent of the LC Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).
 
(ii)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Lender an Assignment and Assumption.
 
(iii)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(iv)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Lender pursuant to
Section ‎10.1(c), from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of the Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, the Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
‎2.9, ‎2.11, ‎2.12, ‎2.14 and ‎11.2 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by the Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by the Lender of a participation in such
rights and obligations in accordance with Section ‎10.2.
 
Notwithstanding anything to the contrary in this Section ‎10.1(b), the Lender
will also have the right, without consent of the Borrower or the Lender, to
assign as security all or part of its rights under the Loan Documents to any
Federal Reserve Bank.
 
(c)  Register.  The Lender, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Lender’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lender, and the Commitment of, and principal amounts of the
Revolving Credit Loans owing to, the Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Borrower and the Lender may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and the Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)  Certain Pledges.  The Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of the Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release the Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for the Lender
as a party hereto.
 
(e)  Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
10.2  Participations.  The Lender shall have the right at any time and from time
to time, without the consent of or notice to the Borrower, to grant
participations to one or more banks or other financial institutions (each a
“Participant”) in all or any part of any Revolving Credit Loans owing to the
Lender and the Note held by the Lender, and shall have the right to furnish from
time to time to prospective Participants copies of the Loan Documents and any
information concerning the Borrowers in its possession.  The Lender shall retain
the sole right to approve, without the consent of any Participant, any
amendment, modification or waiver of any provision of the Loan Documents,
provided that the documents evidencing any such participation may provide that,
except with the consent of such Participant, the Lender will not consent to (a)
the reduction in or forgiveness of the stated principal of or rate of interest
on or commitment fee with respect to the portion of any Revolving Credit Loan
subject to such participation, (b) the extension or postponement of any stated
date fixed for payment of principal or interest or commitment fee with respect
to the portion of any Revolving Credit Loan subject to such participation, (c)
the waiver or reduction of any right to indemnification of the Lender hereunder,
or (d) except as otherwise permitted hereunder, the release of any
Collateral.  Notwithstanding the foregoing, no participation shall operate to
increase the total Commitments hereunder or otherwise alter the substantive
terms of this Agreement.  In the event of any such sale by the Lender of
participating interests to a Participant, the Lender’s obligations under this
Agreement shall remain unchanged, the Lender shall remain solely responsible for
the performance thereof, the Lender shall remain the holder of such Note for all
purposes under this Agreement and the Borrower shall continue to deal solely and
directly with the Lender in connection with the Lender’s rights and obligations
under this Agreement.
 
SECTION XI                                
 


 
GENERAL
 
11.1  Notices; Effectiveness of Signatures.
 
(a)  Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to the Lender and
the LC Issuer shall not be effective until received.  For the purposes hereof,
the address of each party hereto shall be as set forth on Schedule ‎11.1 hereof
or (subject to said Schedule) in its Administrative Questionnaire or (i) as to
the Borrower and the Lender, such other address as shall be designated by such
Person in a written notice delivered to the other parties hereto and (ii) as to
each other party, such other address as shall be designated by such party in a
written notice delivered to the Lender.  The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to such parties
hereunder by electronic communications pursuant to procedures approved by such
parties, provided that approval of such procedures may be limited to particular
notices or communications.
 
(b)  Loan Documents and notices under the Loan Documents may be transmitted
and/or signed by telefacsimile and by signatures delivered in ‘PDF’ format by
electronic mail.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on all Loan Parties, and the
Lender.  The Lender may also require that any such documents and signature be
confirmed by a manually-signed copy thereof; provided, however, that the failure
to request or deliver any such manually-signed copy shall not affect the
effectiveness of any facsimile document or signature.
 
11.2  Expenses.  Whether or not the transactions contemplated herein shall be
consummated, the Borrower promises to reimburse the Lender and the LC Issuer for
all reasonable out-of-pocket fees and disbursements (including all reasonable
attorneys’ fees and collateral evaluation costs) incurred or expended in
connection with the preparation, filing or recording, or interpretation of this
Agreement and the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof, or in connection with the
enforcement of any Obligations or the satisfaction of any indebtedness of the
Borrower hereunder or thereunder, or in connection with any litigation,
proceeding or dispute in any way related to the credit hereunder.  The Borrower
will pay any taxes (including any interest and penalties in respect thereof),
other than the Lender’s federal and state income taxes, payable on or with
respect to the transactions contemplated by the Loan Documents (the Borrower
hereby agrees to indemnify the Lender and the LC Issuer with respect thereto).
 
11.3  Indemnification.  The Borrower agrees to indemnify and hold harmless the
Lender and the LC Issuer, as well as their respective shareholders, directors,
offices, agents, attorneys, subsidiaries and Affiliates, from and against all
damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes of action, whether statutorily created or under the common law, all
reasonable costs and expenses (including, without limitation, reasonable fees
and disbursements of attorneys, engineers and consultants) and all other
liabilities whatsoever (including, without limitation, liabilities under
Environmental Laws) which shall at any time or times be incurred, suffered,
sustained or required to be paid by any such indemnified Person (except any of
the foregoing which result from the gross negligence or willful misconduct of
the indemnified Person) on account of or in relation to or any way in connection
with any of the arrangements or transactions contemplated by, associated with or
ancillary to this Agreement, the other Loan Documents or any other documents
executed or delivered in connection herewith or therewith, all as the same may
be amended from time to time, or with respect to any Letters of Credit, whether
or not all or part of the transactions contemplated by, associated with or
ancillary to this Agreement, any of the Loan Documents or any such other
documents are ultimately consummated.  In any investigation, proceeding or
litigation, or the preparation therefor, the Lender shall select its own counsel
and, in addition to the foregoing indemnity, the Borrower agrees to pay promptly
the reasonable fees and expenses of such counsel.  In the event of the
commencement of any such proceeding or litigation, the Borrower shall be
entitled to participate in such proceeding or litigation with counsel of its
choice at its own expense, provided that such counsel shall be reasonably
satisfactory to the Lender.  The Borrower authorizes the Lender and the LC
Issuer to charge any deposit account or Note Record which it may maintain with
any of them for any of the foregoing.  The covenants of this Section ‎11.3 shall
survive payment or satisfaction of payment of all amounts owing with respect to
the Notes, any other Loan Document or any other Obligation.
 
11.4  Survival of Covenants, Etc.  All covenants, agreements, representations
and warranties made herein, in the other Loan Documents or in any documents or
other papers delivered by or on behalf of the Borrower pursuant hereto shall be
deemed to have been relied upon by the Lender and the LC Issuer, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lender of the Revolving Credit Loans as herein contemplated,
and shall continue in full force and effect so long as any Obligation remains
outstanding and unpaid or the Lender has any obligation to make any Revolving
Credit Loans hereunder or the LC Issuer has any obligation to issue any Letter
of Credit.  All statements contained in any certificate or other writing
delivered by or on behalf of the Borrower pursuant hereto or in connection with
the transactions contemplated hereby shall constitute representations and
warranties by the Borrower hereunder.
 
11.5  Set-Off.  If an Event of Default shall have occurred and be continuing,
the Lender, the LC Issuer and each of their respective Affiliates is hereby
authorized at any time and from time to time, after obtaining the prior written
consent of the Lender, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by the Lender, the LC
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Loan Party against any and all of the obligations of the Borrower
or such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to the Lender or the LC Issuer, irrespective of whether or not the
Lender or the LC Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of the
Lender or the LC Issuer different from the branch or office holding such deposit
or obligated on such indebtedness.  The rights of the Lender, the LC Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that the Lender, the LC Issuer
or their respective Affiliates may have.  The Lender and the LC Issuer agrees to
notify the Borrower and the Lender promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
11.6  No Waivers.  No failure or delay by the Lender or the LC Issuer in
exercising any right, power or privilege hereunder, under the Notes or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  No waiver shall extend to or
affect any Obligation not expressly waived or impair any right consequent
thereon.  No course of dealing or omission on the part of the Lender or the LC
Issuer in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.  No notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances,
except as otherwise specifically provided in the Loan Documents.  The rights and
remedies herein and in the Notes and the other Loan Documents are cumulative and
not exclusive of any rights or remedies otherwise provided by agreement or law.
 
11.7  Amendments, Waivers, etc.  Neither this Agreement nor the Notes nor any
other Loan Document nor any provision hereof or thereof may be amended, waived,
discharged or terminated except by a written instrument signed by the Lender
and, with respect to Letters of Credit, the LC Issuer, and also, in the case of
amendments, by the Borrower.
 
11.8  Treatment of Certain Information; Confidentiality.  Each of the Lender and
the LC Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Lender, the LC Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Lender or the LC Issuer on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Lender and the LC Issuer acknowledges that (a) the Information may
include material non-public information concerning the Borrower or a Subsidiary,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable law, including Federal and
state securities laws.
 
11.9  Binding Effect of Agreement.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lender, and the LC Issuer, and their
respective successors and assigns; provided that the Borrower may not assign or
transfer its rights or obligations hereunder.
 
11.10  Lost Note, Etc.  Upon receipt of an affidavit of an officer of the Lender
as to the loss, theft, destruction or mutilation of any Note or any Security
Document which is not a public record and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note or Security Document,
if available, the Borrower will issue, in lieu thereof, a replacement Note or
other Security Document in the same principal amount thereof and otherwise of
like tenor.
 
11.11  Captions; Counterparts.  The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.  This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument.  In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.  Except as provided in Section ‎4.1, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.
 
11.12  Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby and supersede
all prior agreements with respect to the subject matter hereof.
 
11.13  Waiver of Jury Trial.  THE BORROWER AND THE LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS
AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE LENDER
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE REVOLVING CREDIT LOANS AND
THE LOAN DOCUMENTS, AND AGREE THAT THEY WILL NOT SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.
 
EXCEPT AS PROHIBITED BY LAW, THE BORROWER AND THE LENDER HEREBY WAIVE ANY RIGHT
THEY MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING
SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.
 
THE BORROWER (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDER WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b)
ACKNOWLEDGES THAT THE LENDER HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER
THINGS, THE BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
 
11.14  Governing Law.  This Agreement and each of the other Loan Documents are
contracts under the laws of the State of New York and shall for all purposes be
construed in accordance with and governed by the laws of said State (excluding
the laws applicable to conflicts or choice of law).
 
11.15  Jurisdiction; Consent to Service of Process.  (a) The Borrower hereby
irrevocably and unconditionally submit, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final, non-appealed judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Borrower, the Lender or
the LC Issuer may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any other party hereto or
their properties in the courts of any jurisdiction.
 
(b)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section ‎11.1.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
11.16  USA PATRIOT Act Notice.  The Borrower acknowledges that it is subject to
the Patriot Act (as defined below) and the Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Lender to identify each Loan Party in accordance
with the Patriot Act.
 
11.17  Contribution Among Guarantors.  In the Guaranty, executed on the date
hereof, the Guarantors have agreed that, as among themselves in their capacity
as guarantors of the Obligations, the ultimate responsibility for repayment of
the Obligations, in the event that the Borrower fails to pay its Obligations
when due, shall be equitably apportioned, to the extent consistent with the Loan
Documents, among the respective Guarantors (a) in the proportion that each, in
its capacity as a guarantor, has benefited from the extensions of credit to the
Borrower by the Lender under this Agreement, or (b) if such equitable
apportionment cannot reasonably be determined or agreed upon among the affected
Guarantors, in proportion to their respective net worths determined on or about
the date hereof (or such later date as such Guarantor becomes party
thereto).  In the event that any Guarantor, in its capacity as a guarantor, pays
an amount with respect to the Obligations in excess of its proportionate share
as set forth in Section 17 of the Guaranty, such Section 17 of the Guaranty
requires each other Guarantor, to the extent consistent with the Loan Documents,
to make a contribution payment to such over-paying Guarantor in an amount such
that the aggregate amount paid by each Guarantor reflects its proportionate
share of the Obligations.  In the event of any default by any Guarantor under
Section 17 of the Guaranty, each other Guarantor will bear, to the extent
consistent with the Loan Documents, its proportionate share of the defaulting
Guarantor’s obligation under such section.  This Section is intended to describe
only the rights and obligations of the Guarantors among themselves and shall not
in any way affect the obligations of any Guarantor to the Lender under the Loan
Documents (which obligations shall at all times constitute the joint and several
obligations of all the Guarantors).
 
11.18  Severability.  The provisions of this Agreement are severable and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
 
[Remainder of page intentionally left blank]

      
        
      
      
        {B0619138; 10}      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement
under seal as of the date first above written.
 
MEXICAN RESTAURANTS, INC.


 
By:___________________________
   Name:
   Title:
 
WELLS FARGO BANK, N.A., individually and as LC Issuer
 
By:___________________________
Name:
Title:







      
        
      
      
        [SIGNATURE PAGE TO CREDIT AGREEMENT]      
      
        
      
    


--------------------------------------------------------------------------------

      
        
      
      
        
      
      
                  Table of Contents              
      
        
      
      
                  Page              
      
        
      
    

SECTION I  DEFINITIONS 1
1.1  Definitions. 1
1.2  Rules of Interpretation. 20
SECTION II  DESCRIPTION OF CREDIT 20
2.1  Revolving Credit Loans. 20
2.2  The Note. 22
2.3  Notice and Manner of Borrowing or Conversion of Revolving Credit Loans. 23
2.4  Interest Rates and Payments of Interest. 23
2.5  Fees. 25
2.6  Repayment of Revolving Credit Loans 25
2.7  Prepayments 25
2.8  Method and Application of Payments. 27
2.9  LIBOR Indemnity 28
2.10  Computation of Interest and Fees 28
2.11  Changed Circumstances; Illegality. 28
2.12  Increased Costs 29
2.13  Capital Requirements 30
2.14  Taxes 30
SECTION III  LETTERS OF CREDIT 32
3.1  Issuance 32
3.2  Reimbursement Obligation of the Borrower 32
3.3  Letter of Credit Payments 32
3.4  Obligations Absolute. 33
3.5  Reliance by the LC Issuer and the Lender 34
SECTION IV  CONDITIONS OF REVOLVING CREDIT LOANS AND LETTERS OF CREDIT 34
4.1  Conditions Precedent to Initial Revolving Credit Loans and Letters of
Credit 34
4.2  Conditions Precedent to all Revolving Credit Loans and Letters of Credit
after the Closing Date 37
SECTION V  REPRESENTATIONS AND WARRANTIES 38
5.1  Existence, Qualification and Power 38
5.2  Authorization; No Contravention 39
5.3  Governmental Authorization; Other Consents 39
5.4  Binding Effect 39
5.5  Financial Statements; No Material Adverse Effect 39
5.6  Litigation 40
5.7  No Default 40
5.8  Ownership of Property; Encumbrances; Investments 41
5.9  Environmental Compliance. 41
5.10  Insurance 42
5.11  Taxes 42
5.12  ERISA Compliance 42
5.13  Subsidiaries; Equity Interests; Loan Parties 43
5.14  Margin Regulations; Investment Company Act 43
5.15  Disclosure 44
5.16  Compliance with Laws 44
5.17  Intellectual Property; Licenses, Etc 44
5.18  Solvency 44
5.19  Casualty, Etc 44
5.20  Labor Matters 44
5.21  Security Documents 45
5.22  Compliance with OFAC Rules and Regulations 45
5.23  Foreign Assets Control Regulations, Etc 45
SECTION VI  AFFIRMATIVE COVENANTS 45
6.1  Financial Statements 45
6.2  Conduct of Business 47
6.3  Maintenance and Insurance. 47
6.4  Taxes 47
6.5  Inspection Rights 48
6.6  Maintenance of Books and Records 48
6.7  Use of Proceeds. 48
6.8  Further Assurances 48
6.9  Notification Requirements 49
6.10  ERISA Reports. 49
6.11  Environmental Compliance. 49
6.12  Covenant to Guarantee Obligations and Give Security 50
6.13  Cash Collateral Accounts 53
6.14  Release of Real Estate Liens 53
6.15  Casa Ole of Louisiana, Inc. 53
SECTION VII  FINANCIAL COVENANTS 53
7.1  Financial Covenants. 53
SECTION VIII  NEGATIVE COVENANTS 55
8.1  Indebtedness 55
8.2  Contingent Liabilities 56
8.3  Encumbrances 56
8.4  Merger; Sale or Lease of Assets; Liquidation. 57
8.5  Subsidiaries 57
8.6  Restricted Payments 57
8.7  Investments; Purchases of Assets 58
8.8  ERISA Compliance 59
8.9  Transactions with Affiliates 59
8.10  Fiscal Year 59
SECTION IX  DEFAULTS 59
9.1  Events of Default 59
9.2  Remedies upon Event of Default 62
9.3  Application of Funds 62
SECTION X  ASSIGNMENT AND PARTICIPATION 64
10.1  Successors and Assigns 64
10.2  Participations 65
SECTION XI  GENERAL 66
11.1  Notices; Effectiveness of Signatures. 66
11.2  Expenses 67
11.3  Indemnification 67
11.4  Survival of Covenants, Etc 67
11.5  Set-Off 68
11.6  No Waivers 68
11.7  Amendments, Waivers, etc 68
11.8  Treatment of Certain Information; Confidentiality 68
11.9  Binding Effect of Agreement 69
11.10  Lost Note, Etc 69
11.11  Captions; Counterparts 69
11.12  Entire Agreement, Etc 70
11.13  Waiver of Jury Trial 70
11.14  Governing Law 70
11.15  Jurisdiction; Consent to Service of Process 70
11.16  USA PATRIOT Act Notice 71
11.17  Contribution Among Guarantors 71
11.18  Severability 72


EXHIBITS
 
Form of
 
A           Revolving Credit Note
B           Notice of Borrowing or Conversion
C           Commitment Increase Supplement
D           Assignment and Assumption
E           Compliance Certificate
F-1           Security Agreement
F-2           Collateral Assignment of Contracts
G-1           Pledge Agreement by Borrower of Subsidiary Equity Interests
G-2           Pledge Agreement by Guarantors of Subsidiary Equity Interests
H           Intellectual Property Security Agreement
I           Form of Guaranty
J           Opinion Matters – Counsel to Loan Parties
K           Revolving Loan Prepayment Request


SCHEDULES
 
1.1                   Adjustments to EBITDA
5.5                   Material Liabilities and Indebtedness
5.8(b)                   Existing Encumbrances
5.8(c)                   Owned Real Property
5.8(d)(i)                   Leased Real Property (Lessee)
5.8(d)(ii)                      Leased Real Property (Lessor)
5.8(e)                   Existing Investments
5.13                   Subsidiaries and Other Equity Investments; Loan Parties
5.17                   Intellectual Property Matters
8.1(g)                   Existing Indebtedness
11.1                   Lender’s Office, Certain Addresses for Notices

      
        
      
      
                                 
      
        {B0619138; 10}      
    


--------------------------------------------------------------------------------


